 



Exhibit 10.44

EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MERGER AGREEMENT

among

AMERIGROUP ACQUISITION CORP.
(“Buyer”)

and

AMERIGROUP CORPORATION
(“Parent”)

and

CAREPLUS, LLC
(“Company”)

Dated as of October 26, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Exhibit 10.44

TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS
    2  
Section 1.1 Certain Defined Terms
    2  
Section 1.2 Accounting Terms
    12  
Section 1.3 Company After Closing
    12  
ARTICLE II TRANSACTIONS
    12  
Section 2.1 Basic Transaction
    12  
Section 2.2 Purchase Price; Escrow; Audit
    13  
Section 2.8. Dissenting Shares
    17  
Section 2.2 Contingent Payment
    18  
Section 2.2 True Up of Claims
    20  
Section 2.4 Closing
    20  
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
    21  
Section 4.1 Organization of Certain Sellers
    21  
Section 4.1 Authorization of Transaction
    21  
Section 4.1 Non-contravention
    22  
Section 4.1 Brokers’ Fees
    22  
Section 4.1 Membership Interests
    22  
Section 4.1 Disqualifying Background
    22  
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    22  
Section 4.1 Organization
    22  
Section 4.2 Subsidiaries
    23  
Section 4.3 Capitalization
    23  
Section 4.4 Authorization; Validity of Agreement
    24  
Section 4.5 Consents and Approvals; No Violations
    24  
Section 4.6 Financial Information
    25  
Section 4.7 No Undisclosed Liabilities
    25  
Section 4.8 Employee Benefit Plans; ERISA
    25  
Section 4.9 Environmental, Health and Safety Matters
    26  
Section 4.10 Litigation
    27  
Section 4.11 No Default; Compliance with Applicable Laws
    27  
Section 4.14 No Bankruptcy
    28  
Section 4.14 Statutory Reserves
    28  
Section 4.14 Taxes
    28  
Section 4.15 Real Property
    29  
Section 4.16 Intellectual Property; Authorizations
    31  
Section 4.17 Material Agreements
    32  
Section 4.18 Providers and Provider Contracts
    33  
Section 4.18 Absence of Certain Changes or Events
    33  
Section 4.20 Labor Matters
    34  
Section 4.21 Insurance
    34  
Section 4.22 Employees
    35  

 



--------------------------------------------------------------------------------



 



Exhibit 10.44

              Page

--------------------------------------------------------------------------------

Section 4.23 Independent Contractors
    35  
Section 4.24 Relations and Members
    35  
Section 4.25 Books and Records
    35  
Section 4.26 Brokers or Finders
    35  
Section 4.27 Business Operations
    35  
Section 4.28 Powers of Attorney
    35  
Section 4.29 Guarantees
    35  
Section 4.30 Receivables
    36  
Section 4.31 Banks and Depositories
    36  
Section 4.32 Limitation on Use of Funds
    36  
Section 4.33 Terrorism Compliance
    36  
Section 4.34 Condition of Assets
    37  
Section 4.35 Standby Agreements
    37  
Section 4.36 Misstatements and Omissions
    37  
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
    37  
Section 5.1 Organization
    37  
Section 5.2 Authorization; Validity of Agreement; Necessary Action
    37  
Section 5.3 Consents and Approvals; No Violations
    38  
Section 5.4 Brokers or Finders
    38  
Section 5.6 Litigation
    38  
Section 5.6 No Bankruptcy
    38  
Section 5.6 Disqualifying Background
    39  
Section 5.8 Misstatements and Omissions
    39  
ARTICLE VI COVENANTS
    39  
Section 6.1 Interim Operations of the Company
    39  
Section 6.2 Access to Information
    40  
Section 6.3 Maintenance of Certain Insurance
    41  
Section 6.4 Tax Matters
    41  
Section 6.5 Audited Financial Information
    42  
Section 6.6 Publicity
    43  
Section 6.7 Approvals and Consents; Cooperation; Notification
    43  
Section 6.8 Regulatory Filings
    44  
Section 6.9 Further Assurances
    44  
Section 6.10 Conditions
    44  
Section 6.11 Revised Disclosure Schedule
    44  
Section 6.12 New Contracts
    45  
Section 6.13 No Solicitation
    45  
Section 6.14 Collection of Receivables, Other Assets
    45  
Section 6.15 Meeting of Company Members
    45  
ARTICLE VIII TRANSITION
    46  
Section 8.1 Employees
    46  
ARTICLE VIII INDEMNIFICATION
    46  
Section 8.1 Basic Provisions
    46  
Section 8.2 Survival of Representations and Warranties
    48  
Section 8.3 Notice and Opportunity to Defend
    48  
Section 8.4 Payment of Deficiencies
    50  

 



--------------------------------------------------------------------------------



 



Exhibit 10.44

              Page

--------------------------------------------------------------------------------

ARTICLE IX CONDITIONS
    50  
Section 9.1 Conditions to Each Party’s Obligation to Effect the Closing
    50  
Section 9.2 Conditions to the Obligations of Buyer and Parent
    51  
Section 9.3 Conditions to the Obligations of Seller
    52  
ARTICLE X TERMINATION
    53  
Section 10.1 Termination
    53  
Section 10.2 Procedure and Effect of Termination
    54  
ARTICLE XI MISCELLANEOUS
    55  
Section 11.1 Governing Law and Consent to Jurisdiction
    55  
Section 11.2 Dispute Resolution
    55  
Section 11.3 Amendment and Modification
    56  
Section 11.4 Notices
    56  
Section 11.5 Interpretation
    58  
Section 11.6 Counterparts
    58  
Section 11.7 Entire Agreements; Third Party Beneficiaries
    58  
Section 11.7 Partial Invalidity
    58  
Section 11.9 Service of Process
    59  
Section 11.10 Specific Performance
    59  
Section 11.11 Assignment; Binding Agreement
    59  
Section 11.12 Expenses
    59  
Section 11.13 Waivers
    59  
Section 11.14 No Double Recovery
    60  

Company Disclosure Schedule
Buyer Disclosure Schedule

Exhibits:

         
 
  A   Company Members

  B   Escrow Agreement

  C   Company Member’s Agreement for Merger

  D   RESERVED

  E   Company’s Opinion

  F   Buyer’s Opinion

  G   Company Member’s Closing Acknowledgment and Release

  H   RESERVED

  I   Company Members’ Agent Agreement

 



--------------------------------------------------------------------------------



 



MERGER AGREEMENT

     This MERGER AGREEMENT (this “Agreement”), dated as of October 26, 2004, is
entered into by and between CAREPLUS, LLC, a New York limited liability company
(the “Company”), AMERIGROUP ACQUISITION CORP., a New York corporation (“Buyer”),
and AMERIGROUP CORPORATION, a Delaware corporation (“Parent”).

WITNESSETH:

     WHEREAS, the Persons listed on Exhibit A hereto (each a “Company Member”
and collectively, “Company Members”) are the record and beneficial owners of
100% of the issued and outstanding Membership Interests of the Company (the
“Membership Interests”) and all Company Members executed and delivered a Company
Member’s Agreement for Merger in the form of Exhibit C (the “Support Agreement”)
(each a “Signing Member” and collectively the “Signing Members”);

     WHEREAS, the Company conducts a health maintenance organization (“HMO”)
business currently licensed and operating in the State of New York pursuant to a
Special Purpose Certificate of Authority from the New York State Department of
Health (“HMO License”), which authorizes the Company to provide and arrange for
the provision of comprehensive health services for Members;

     WHEREAS, the Company (i) has entered into (a) the Medicaid Managed Care
Contracts with the New York City Department of Health and Mental Hygiene and the
Putnam County Department of Social Services, both effective October 1, 2004
(collectively, the “Medicaid Contract”), (b) the Child Health Plus Contract
effective July 1, 1998, amended June 9, 2000, December 3, 2001, January 31,
2002, January 6, 2003, December 22, 2003 and June 2, 2004 (the “CHP Contract”)
with the New York State Department of Health and (c) the Family Health Plus
Participating Managed Care Plan Agreement effective October 1, 2001, amended
October 1, 2002, April 1, 2003 and April 1, 2004 (the “FHP Contract”) with the
New York State Department of Health and (ii) is in the process of entering into
the Managed Long-Term Care Contract with the New York State Department of Health
(the “Managed Long-Term Care Contract”) (the Medicaid Contract, the CHP
Contract, the FHP Contract and the Managed Long-Term Care Contract,
collectively, the “Payor Contracts”);

     WHEREAS, under the Medicaid Contract, the Company is authorized to arrange
for the provision of comprehensive health services to Medicaid beneficiaries
enrolled in the Company’s Medicaid managed care plan and has established,
throughout the Medicaid Enrollment Area and the Child Health/Family Health
Enrollment Area, a network of healthcare providers (as described, the “Medicaid
Business”);

     WHEREAS, in addition to the Medicaid Business, the Company operates a Child
Health Plus business in Kings, Queens and Richmond Counties, New York pursuant
to the CHP Contract (the “CHP Business”), a Family Health Plus business in
Kings, Queens and Richmond Counties, New York pursuant to the FHP Contract (the
“FHP Business”) and is developing a

1



--------------------------------------------------------------------------------



 



Exhibit 10.44

Managed Long-Term Care business pursuant to the Managed Long-Term Care Contract
(the “Managed Long-Term Care Business”) (the Medicaid Business, the CHP
Business, the FHP Business and the Managed Long-Term Care Business,
collectively, the “Business”); and

     WHEREAS, the Board of Managers of the Company and the Board of Directors of
Buyer each has determined that it is in the best interests of their respective
equity owners for Buyer to merge with and into the Company on the terms and
subject to the conditions set forth in this Agreement and in accordance with the
NY LLC Law so that the Company continues as the surviving entity and has
approved this Agreement. As a result of the Merger, Company Members and
Dissenting Members will receive the consideration, subject to the claims, set
forth in this Agreement.

     NOW, THEREFORE, in consideration of the representations, warranties,
covenants, agreements and conditions set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties to this Agreement, intending to be legally bound,
agree as follows:

ARTICLE I
DEFINITIONS

     Section 1.1 Certain Defined Terms. Unless the context otherwise specifies
or requires, the following terms have the meanings specified below:

     “AAA” has the meaning set forth in Section 11.2(c).

     “Acquisition Proposal” has the meaning set forth in Section 6.13.

     “Affiliate” means (i) any Person directly or indirectly controlling,
controlled by or under common control with another Person; (ii) any Person
owning or controlling ten percent (10%) or more of the outstanding voting
securities of such other Person; (iii) any officer, manager or director of such
Person; and (iv) if such Person is an officer, manager or director of another
company or entity, the company or entity for which such Person acts in such
capacity.

     “Agent” means the party appointed by the Company Members pursuant to the
Company Members’ Agent Agreement to represent their interests under this
Agreement and the Ancillary Agreements.

     “Aggregate Consideration” has the meaning set forth in Section 2.2(a).

     “Agreement” has the meaning set forth in the preface.

     “Allocated Closing Cash Amount” has the meaning set forth in Section
2.2(f)(ii)(1).

     “Allocated Contingent Payment” has the meaning set forth in Section
2.2(f)(ii)(3).

     “Allocated Escrow Amount” has the meaning set forth in Section
2.2(f)(ii)(2).

2



--------------------------------------------------------------------------------



 



Exhibit 10.44

     “Ancillary Agreements” has the meaning set forth in Section 4.4.

     “Arbitrators” has the meaning set forth in Section 11.2(c).

     “Asserted Liability” has the meaning set forth in Section 8.3.

     “Assets” has the meaning set forth in Section 2.1(b).

     “Audited 2005 Financial Statements” has the meaning set forth in Section
2.3(b).

     “Authorizations” has the meaning set forth in Section 4.11(e).

     “Bankruptcy” means with respect to any Person: (i) the filing of an
application by such Person for, or its consent to, the appointment of a trustee,
receiver or custodian of its assets; (ii) the entry of an order for relief with
respect to such Person in proceedings under the United States Bankruptcy Code,
as amended or superseded from time to time; (iii) the making by such Person of a
general assignment for the benefit of creditors; (iv) the entry of an order,
judgment or decree by any court of competent jurisdiction appointing a trustee,
receiver or custodian of the assets of such Person; or (v) the failure by such
Person generally to pay its debts as the debts become due within the meaning of
Section 303(h)(1) of the United States Bankruptcy Code or the admission in
writing of its inability to pay its debts as they become due.

     “Benefit Plan” has the meaning set forth in Section 4.8(a).

     “Business” has the meaning set forth in the Recitals.

     “Business Day” means a day, other than a Saturday or Sunday, on which
banking institutions in the City of New York are open for regular commercial
business.

     “Buyer” has the meaning set forth in the preface.

     “Buyer Disclosure Schedule” means the Buyer’s disclosure schedule, dated as
of the date of this Agreement, which shall be delivered by Buyer to the Company
and Agent as of the date of this Agreement. The Buyer Disclosure Schedule will
be arranged in paragraphs corresponding to the numbered Sections of this
Agreement.

     “Certificate of Merger” means the document delivered to the Department of
State evidencing the Merger in accordance with Section 1003 of the NY LLC Law.

     “Child Health/Family Health Enrollment Area” means the counties of Kings,
Queens and Richmond, New York within which an eligible person must reside in
order to enroll in either the Child Health Plus Contract or the Family Health
Plus Contract.

     “CHP Business” has the meaning set forth in the Recitals.

3



--------------------------------------------------------------------------------



 



Exhibit 10.44

     “CHP Contract” has the meaning set forth in the Recitals.

     “Claims” has the meaning set forth in Section 2.4.

     “Closing” has the meaning set forth in Section 2.5(a).

     “Closing Balance Sheet” has the meaning set forth in Section 2.2(d)(v).

     “Closing Book Value” has the meaning set forth in Section 2.2(c).

     “Closing Cash Amount” has the meaning set forth in Section 2.2(a)(i).

     “Closing Date” has the meaning set forth in Section 2.5(a).

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Company” has the meaning set forth in the preface. For purposes of this
Agreement, whenever “Company” is used, it shall mean the Company and
Intelli-dent.

     “Company Disclosure Schedule” means the Company’s disclosure schedule,
dated as of the date of this Agreement, which shall be delivered by the Company
to Buyer as of the date of this Agreement, and thereafter updated (as permitted
hereunder) and delivered to Buyer at Closing. The Company Disclosure Schedule
will be arranged in paragraphs corresponding to the numbered Sections of this
Agreement.

     “Company Members” has the meaning set forth in the Recitals.

     “Company Members’ Agent Agreement” means the Members’ Agent Agreement in
the form attached as Exhibit I executed by the Signing Members.

     “Company’s Knowledge” means (i) the actual knowledge of the following
executive officers of the Company: Chairman of the Board, President, COO, CFO
and General Counsel and (ii) the knowledge a reasonable business Person acting
in the capacity of Chairman of the Board, President, COO, CFO or General
Counsel, as applicable, would have obtained after making reasonable inquiry and
exercising reasonable diligence with respect to the matters at hand.

     “Confidentiality Agreement” means the Confidentiality Agreement dated June
22, 2004 by and between Buyer and the Company.

     “Contest Notice” has the meaning set forth in Section 8.3.

     “Contingent MLTC Cash Amount” has the meaning set forth in Section 2.2(a).

     “Contingent Payment” has the meaning set forth in Section 2.3(a).

4



--------------------------------------------------------------------------------



 



Exhibit 10.44

     “Contingent Payment EBITDA” means, for the 12-month period following
Closing, the total premium revenues of the Company derived from the Medicaid
Business, the CHP Business and the FHP Business as determined in accordance with
GAAP, minus (1) total Medical Costs of the Company derived from the Medicaid
Business, the CHP Business and the FHP Business as determined in accordance with
GAAP, minus (2) an amount equal to 17.6% of the total premium revenues of the
Company derived from the Medicaid Business, the CHP Business and the FHP
Business as determined in accordance with GAAP. If Parent shall merge the
Company with another legal entity that has any business operations in New York
within 12 months following the Closing Date, the calculation of Contingent
Payment EBITDA shall be equal to the sum of (i) the actual Contingent Payment
EBITDA for the period before the effective date of the merger and (ii) for the
period on and after the effective date of the merger, the amount for such period
that was used in determining the EBITDA Target as set forth on that certain
EBITDA Target Budget dated October 19, 2004.

     “Contracts” means any written agreement relating to the operation of the
Business to which the Company is a party or by which it is bound, including all
amendments thereto.

     “Department of State” has the meaning set forth in Section 2.2(f).

     “Dissenter’s Allocable Consideration” has the meaning set forth in Section
2.2(g).

     “Dissenters’ Withhold Amount” has the meaning set forth in Section 2.2(g).

     “Dissenting Member Claims” has the meaning set forth in Section 8.1(a)(i).

     “Dissenting Members” has the meaning set forth in Section 2.2(g).

     “DOH” means New York State Department of Health.

     “Earnout Period” has the meaning set forth in Section 2.3(c).

     “EBITDA Target” has the meaning set forth in Section 2.3(a).

     “Effective Time” means 12:00 A.M., E.S.T., on the calendar day immediately
following the Closing Date, notwithstanding the Statutory Effective Date.

     “Environmental, Health and Safety Requirements” means all federal, state,
local and foreign statutes, regulations, and ordinances and similar provisions
having the force or effect of law, all judicial and administrative orders and
determinations, and all common law concerning public health and safety, worker
health and safety, and pollution or protection of the environment, including
without limitation all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise or radiation.

5



--------------------------------------------------------------------------------



 



Exhibit 10.44

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

     “Escrow Account” means the bank account maintained by the Escrow Agent
pursuant to the Escrow Agreement into which all funds held by the Escrow Agent
are deposited and held.

     “Escrow Agent” means Wachovia Bank, N.A. or such other escrow agent as
mutually agreed by the parties.

     “Escrow Agreement” means the Escrow Agreement by and among Buyer, the
Company, Agent and Escrow Agent entered into at the Closing in the form of
Exhibit B attached hereto.

     “Estimated EBITDA Amount has the meaning set forth in Section 2.3(b).

     “Exchange Act” has the meaning set forth in Section 6.5.

     “FHP Contract” has the meaning set forth in the Recitals.

     “FHP Business” has the meaning set forth in the Recitals.

     “Final EBITDA Certificate” has the meaning set forth in Section 2.3(b).

     “Final Financial Statements” has the meaning set forth in Section
2.2(d)(v).

     “Financial Information” has the meaning set forth in Section 4.6.

     “Financial Statements” has the meaning set forth in Section 6.5.

     “Generally Accepted Accounting Principles” or “GAAP” means principles,
consistently applied, which are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors.

     “GGK” means Goldstein, Golub and Kessler.

     “Governmental Entity” means any court, legislative, executive or regulatory
authority or agency.

     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996 and the regulations promulgated thereunder.

     “HMO” has the meaning set forth in the Recitals.

     “HMO License” has the meaning set forth in the Recitals.

     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

     “IBNR” has the meaning set forth in Section 2.4.

6



--------------------------------------------------------------------------------



 



Exhibit 10.44

     “Improvements” has the meaning set forth in Section 4.15(d).

     “Income Taxes” means any Federal, state, local or foreign income or other
similar Tax.

     “Income Tax Return” means any Tax Return relating to Income Taxes.

     “Indemnifying Party” has the meaning set forth in Section 8.3.

     “Indemnitee” has the meaning set forth in Section 8.3.

     “Independent Accountants” means a firm of independent certified public
accountants of national reputation which has not performed audit services for
Buyer, the Company or any of their respective Affiliates during the
then-preceding three year period, which is selected by Buyer and Agent (or if
they cannot agree, by KPMG and GGK).

     “Initial Notice” has the meaning set forth in Section 11.2(b).

     “Intellectual Property” means all patents, trademarks, trade names, service
marks, service names, brand names, inventions, processes, formulae, copyrights,
trade dress, business and product names, logos, slogans, designs, trade secrets,
know how, industrial models, proprietary data, methodologies, computer programs
and software (including all source codes), all related rights thereto and
related documentation in whatever format, technical information, manufacturing,
engineering and technical drawings, operations manuals, quality assurance
manuals, HIPAA compliance programs and manuals, programs preapproved by the DOH
for the provision of Medicaid managed care coverage, contract forms (including,
without limitation, hospital provider agreement forms, primary care provider
agreement forms, specialty care provider agreement forms and ancillary care
provider agreement forms), know-how, inventions, works of authorship, management
information systems, and all pending applications for and registrations of
patents, trademarks, service marks and copyrights used or owned by the Company.

     “Intelli-dent” means INTELLI-DENT IPA, INC., a New York corporation.

     “Interim Period” has the meaning set forth in Section 6.1.

     “IRS” means the Internal Revenue Service.

     “KPMG” means the accounting firm KPMG, LLP or such other Big-4 firm of
certified public accountants engaged by Buyer.

     “Liabilities” means all indebtedness, obligations and other liabilities of
the Company or Intelli-dent of any nature whatsoever, whether direct or
indirect, matured or unmatured, absolute, accrued, contingent (or based on any
contingency), known or unknown, fixed or otherwise, or whether due or to become
due.

7



--------------------------------------------------------------------------------



 



Exhibit 10.44

     “Loss” or “Losses” has the meaning set forth in Section 8.1(a)(i).

     “Managed Long-Term Care Business” has the meaning set forth in the
Recitals.

     “Managed Long-Term Care Contract” has the meaning set forth in the
Recitals.

     “Material Adverse Effect” means any material and adverse effect (but
excluding any adverse effect attributable to changes in, or resulting from,
general economic, market, regulatory or political conditions or conditions
generally applicable to the healthcare or HMO industry in general, changes to
financial, banking or securities markets or in GAAP, changes resulting from
terrorism, acts of war or military actions, changes to Subpart 98-1 of Title 10
of N.Y. Comp. Codes R. & Regs. proposed as of the date hereof, the transactions
contemplated by this Agreement or the announcement thereof, any actions taken at
Buyer’s request, or Buyer’s operation of the Business) on the assets,
liabilities, financial condition, revenues, operating income, business or
operations of a party to this Agreement or the Business.

     “Material Agreement(s)” means each Contract or oral agreement and all
amendments thereto to which the Company is a party or by which it is bound that
(i) obligates the Company to pay or receive an amount in excess of $25,000 in
any 12-month period beginning after December 31, 2004; (ii) provides for a
guaranty by the Company of obligations of others in excess of $10,000; (iii)
constitutes an employment or consulting agreement terminable on more than 30
days’ notice; (iv) evidences any indebtedness or capital lease obligations; (v)
expressly limits in any material respect the ability of the Company to engage in
any business, compete with any Person or expand the nature or geographic scope
of its Business or (vi) is a Payor Contract or a Provider Contract.

     “Medicaid Business” has the meaning set forth in the Recitals.

     “Medicaid Contract” has the meaning set forth in the Recitals.

     “Medicaid Enrollment Area” means the boroughs of Brooklyn, Queens, Staten
Island and Manhattan, New York and Putnam County, New York.

     “Medical Costs” consist of all expenses incurred to provide medical
services to Members, including, but not limited to, fees paid to hospitals,
physicians and providers of ancillary medical services, such as pharmacy,
laboratory, radiology, dental and vision, and expenses related to services such
as health promotion, quality assurance, case management, disease management and
24-hour on-call nurses.

     “Member” means an individual enrolled in any of the Company’s health plans
comprising the Medicaid Business, the CHP Business, the FHP Business and the
Managed Long- Term Care Business. A Member enrolled in the Company’s Medicaid
Business is a “Medicaid Member,” a Member enrolled in the Company’s CHP Business
is a “CHP Member,” a Member enrolled in the Company’s FHP Business is a “FHP
Member” and a Member enrolled in the Company’s Managed Long-Term Care Business
is a “MLTC Member.”

8



--------------------------------------------------------------------------------



 



Exhibit 10.44

     “Membership Interests” means all of the Class A, Class B, Class C and
Class D membership interests of the Company, as such term is defined in the
Company’s Operating Agreement.

     “Membership Premium Threshold” has the meaning set forth in Section 2.2(e).

     “Merger” has the meaning set forth in Section 2.1(a).

     “Merger Consideration” has the meaning set forth in Section 2.2(f).

     “Minimum EBITDA Amount” has the meaning set forth in Section 2.3(a).

     “MMCOR” means New York Medicaid managed care operating report.

     “Net Worth” means the amount expressed in terms of dollars by which the
Assets exceed the Liabilities, as determined in accordance with GAAP.

     “NY LLC Law” has the meaning set forth in Section 2.1(a).

     “Operating Agreement” means the Limited Liability Company Operating
Agreement of the Company dated as of May 19, 1995, as amended by First Amendment
dated December 1, 1995, and by Letter Agreement dated January 4, 1996.

     “Parent” has the meaning set forth in the preface.

     “Payor Contracts” has the meaning set forth in the Recitals.

     “Payors” means the New York State Department of Health, the New York City
Department of Health and Mental Hygiene, and Putnam County local department of
Social Services.

     “PBGC” means the Pension Benefit Guarantee Corporation.

     “Percentage Interest” means a Company Member’s percentage interest, as set
forth in column 4 of Schedule 3.5 of the Company Disclosure Schedule.

     “Permits” has the meaning set forth in Section 4.11(a).

     “Permitted Encumbrances” means (a) liens for Taxes not yet due or the
validity of which is being contested in good faith by appropriate proceedings;
(b) liens incurred in the ordinary course of business in connection with
workmen’s compensation laws, unemployment insurance, old-age pensions and other
social security benefits, (c) liens securing the performance of bids, tenders,
leases, contracts (other than for the repayment of debt), statutory obligations,
surety, customs and appeal bonds and other obligations of a like nature,
incident to the ordinary course of business, (d) liens imposed by law, such as
carriers’, warehousemen’s, mechanics’, laborers’ and materialmens’, landlords,
suppliers and vendors liens, incurred in good faith in the ordinary

9



--------------------------------------------------------------------------------



 



Exhibit 10.44

course of business and (e) liens incidental to the conduct of the Business of
the Company that were not incurred in connection with the borrowing of money or
the obtaining of advances or credits. The Company Disclosure Schedule lists
those Permitted Encumbrances that are consensual and/or of which the Company has
received notice.

     “Person” means any individual, corporation, partnership, limited liability
company and any other legal entity or Governmental Entity.

     “Pre-Closing Partial Period” has the meaning set forth in Section 6.4(b).

     “Preliminary Closing Book Value” has the meaning set forth in Section
2.2(d)(i).

     “Premium Revenue” means premium revenue of the Company paid by Payors on a
capitated per Member per month basis for healthcare services provided to
Medicaid Members, CHP Members and FHP Members, but not including retroactive
adjustments, supplemental payments, interest and the like.

     “Provider” means any physician, hospital, pharmacy or other health care
professional, facility or supplier that has contracted to provide services,
prescription drugs or supplies to Members.

     “Provider Contracts” means any Contract between the Company and any
physicians, hospitals, pharmacies, pharmacy benefit management, ancillary
service providers or other health care service providers that participate in the
Business as Providers.

     “Providers” has the meaning set forth in the Recitals.

     “Real Property” has the meaning set forth in Section 4.15(b).

     “Real Property Laws” has the meaning set forth in Section 4.15(e).

     “Receivables” means all of the Company’s trade accounts, receivables from
Payors, reinsurance receivables and claims against Providers.

     “Review Period” has the meaning set forth in Section 2.4.

     “Securities Act” has the meaning set forth in Section 6.5.

     “Securities Filings” has the meaning set forth in Section 6.5.

     “Security Interests” means any mortgages, liens, deeds of trust, security
interests, pledges, restrictions, prior assignments, charges, claims, defects in
title, restrictions on transfer, taxes, options, warrants, purchase rights,
demands and encumbrances of any kind or type whatsoever.

     “Settlement Agent” has the meaning set forth in Section 11.2(b).

10



--------------------------------------------------------------------------------



 



Exhibit 10.44

     “Signing Member” has the meaning set forth in the Recitals.

     “Statutory Effective Time” means the time that the Merger shall become
effective under Sections 1002 and 1003 of the NY LLC Law.

     “Stub Period Financials” has the meaning set forth in Section 2.3(b).

     “Subsidiary” means any entity with respect to which a specified Person (or
a Subsidiary thereof) owns a majority of the common stock or other equity
interests or has the power to vote or direct the voting of sufficient securities
to elect a majority of the directors or other managing body.

     “Superior Claims” has the meaning set forth in Section 8.2.

     “Support Agreement” has the meaning set forth in the Recitals.

     “Survival Date” means for all claims other than Superior Claims, the
shorter of (1) the date on which the applicable statute of limitations would bar
such claim or (2) 24 months after the Closing Date.

     “Tangible Personal Property” means the equipment, office materials and
supplies, tools, vehicles, computers, fixtures, improvements and furniture and
other tangible personal property owned, leased or otherwise used by the Company
and such other tangible personal property as is used in the conduct of the
Business.

     “Taxes” means any and all income, gross receipts, excise, real or personal
property, sales, withholding, social security, occupation, use, service, service
use, value added, license, net worth, payroll, franchise, taxes on intangibles,
transfer and recording taxes, fees, levies, charges and other assessments,
imposed by any federal, state, local or foreign government or any subdivision or
taxing agency thereof (including a United States possession), whether computed
on separate, consolidated, unitary, combined or any other basis; and such term
shall include any interest, penalties or additional amounts attributable to, or
imposed with respect thereto.

     “Tax Escrow Set Aside” has the meaning set forth in Section 2.2(b)(iii)(A).

     “Tax Return” means any return, document, declaration or other information
or filing required to be supplied to any taxing authority or jurisdiction
(foreign or domestic) with respect to Taxes.

     “Transaction” means the Merger and the related transactions described in
this Agreement.

     “Transaction Documents” has the meaning set forth in Section 4.4.

     “True up Period” has the meaning set forth in Section 2.4.

11



--------------------------------------------------------------------------------



 



Exhibit 10.44

     “True up Report” has the meaning set forth in Section 2.4.

     “Unaudited Closing Balance Sheet” has the meaning set forth in Section
2.2(d)(i).

     Section 1.2 Accounting Terms. All terms of an accounting nature not
specifically defined herein shall have the respective meanings given to them
under GAAP.

     Section 1.3 Company After Closing. Any reference herein to the Company with
respect to a period or point in time after Closing shall include Buyer and any
reference herein to the Buyer with respect to a period or point in time after
Closing shall include the Company as successor to Buyer, if required by the
context. Notwithstanding anything to the contrary set forth herein, Parent shall
not merge the Company within three months following the Closing.

ARTICLE II
TRANSACTION

     Section 2.1 Basic Transaction.

          (a) On the terms and conditions of this Agreement and in accordance
with the New York Limited Liability Company Law, as amended (the “NY LLC Law”),
at the Statutory Effective Time, Buyer will be merged with and into the Company
(the “Merger”) pursuant to the terms and conditions of this Agreement and the
Certificate of Merger. As a result of the Merger, the separate corporate
existence of Buyer shall cease and the Company shall continue as the surviving
entity. Buyer and Parent are entering into this Agreement in conjunction with
the full execution of Support Agreements by Company Members holding 100 % of the
Membership Interests in the Company. The Company will continue to use best
efforts, and Buyer and Parent shall cooperate with such efforts, to obtain
Support Agreements from the Company Members who did not execute such agreements
on the date of this Agreement and will deliver a copy of any such Support
Agreement to Buyer and Parent when they are executed.

          (b) Buyer is merging with the Company with the understanding that the
Company owns or leases the properties and assets, real, personal and mixed,
tangible and intangible, of every type and description, which are used in the
operation of the Business, including, without limitation, the property and
assets which are acquired between the date hereof and the Closing Date and all
claims and rights of the Company of every kind relating to the ownership of the
Business, whether arising before, on or after the Closing Date, including
deposits, prepayments, refunds, causes of action, choses in action, rights of
recovery, rights of setoff, and rights of recoupment (collectively, the
“Assets”).

          (c) On the Closing Date, the Assets shall include cash, cash
equivalents, marketable securities, uncleared checks from third parties for good
funds, Receivables from Payors and other short-term investments in an aggregate
amount that shall not be less than:

               (i) the amount required to satisfy statutory net worth
requirements applicable to the Company (including, without limitation, deposits
required of the Company by the State of New York or otherwise required by New
York statutes and regulations or the

12



--------------------------------------------------------------------------------



 



Exhibit 10.44

Medicaid Contract, the CHP Contract, and the FHP Contract or the Managed
Long-Term Care Contract to be owned by the Company); and

               (ii) the Company’s accrued expenses, payables and other “current
liabilities” (as such term is used in accordance with GAAP).

     Section 2.2 Aggregate Consideration; Escrow; Audit.

          (a) Aggregate Consideration.

               (i) Subject to the terms and conditions set forth in this
Agreement, the Aggregate Consideration payable to the holders of 100% of the
Membership Interests by Parent shall be equal to the sum of: (A) One Hundred
Twenty-Five Million Dollars ($125,000,000), as adjusted pursuant to
Sections 2.2(d)(ii), in cash on the Closing Date (the “Closing Cash Amount”),
and (B) up to an additional Four Million Dollars ($4,000,000) if earned, as
provided in Section 2.2(b)(ii) below (the “Contingent MLTC Cash Amount”), which
will be paid to Escrow Agent on the terms set forth in Section 2.2(b)(iii)
below, and, if applicable, which will be paid to Agent as provided in
Section 2.2(b)(iii) below. The Closing Cash Amount plus the Contingent MLTC Cash
Amount, plus or minus the adjustment described in Sections 2.2(d)(ii),
2.2(d)(iii), 2.2(d)(viii), 2.2(e) and 2.4, are collectively referred to herein
as the “Aggregate Consideration.”

               (ii) The Closing Cash Amount less the Dissenters’ Withhold
Amount, if any, shall be paid to Agent at Closing by wire transfer of
immediately available funds to an account specified by Agent to Parent. The
Dissenters’ Withhold Amount, if any, shall be deposited into the Escrow Account
at Closing by wire transfer of immediately available funds to an account
specified by Escrow Agent to Parent. Wire transfer instructions shall be
specified in writing not less than three (3) Business Days before the Closing.
All other payments with respect to the Aggregate Consideration shall be paid to
Agent or Escrow Agent, as the case may be, by wire transfer of immediately
available funds to an account specified by Agent or the Escrow Agent, as the
case may be.

          (b) Escrow Account and Contingent MLTC Cash Amount.

               (i) Establishment of Escrow Account. At Closing, the Company
shall deposit Two Million Dollars ($2,000,000) into the Escrow Account which
amount shall be included in the Company’s Net Worth.

               (ii) Contingent MLTC Cash Amount. If the Company receives
approval from, and a contract with, DOH to conduct the Managed Long-Term Care
Business in the State of New York and enrolls the first Member in the Managed
Long-Term Care Business during the first 24 calendar months after the Closing
Date, then Parent shall deposit the Contingent MLTC Cash Amount into the Escrow
Account within 30 days of Parent’s reasonable confirmation of such enrollment.

               (iii) Use of Escrow Account Funds. The Escrow Account funds
(which shall include the Contingent MLTC Cash Amount if payable pursuant to this
Section 2.2(b) and additional amounts contributed by Parent pursuant to this
Agreement) shall be used to satisfy

13



--------------------------------------------------------------------------------



 



Exhibit 10.44

Company Members’ liabilities, if any, arising under Sections 2.2(d)(viii),
2.2(e), 2.4 and Article VIII, and shall be paid to Company Members as set forth
in this Section 2.2(b)(iii) below. Notwithstanding anything to the contrary set
forth in this Agreement, any amounts that Parent is required to deposit into the
Escrow Account pursuant to any provision of this Agreement shall instead be paid
directly to Agent for the benefit of Company Members after the total amount paid
into the Escrow Account by Company and/or Parent under this Agreement equals
$11 million plus Dissenters’ Withhold Amount, if any.

                    (A) All funds remaining in the Escrow Account, less a One
Million Dollar ($1,000,000) reserve (the “Tax Escrow Set Aside”) for liabilities
hereunder, shall be paid by Escrow Agent to Agent for the benefit of Company
Members on the last day of the 24th calendar month following the Closing Date,
provided, however, that such funds shall not be paid to Agent to the extent
necessary to satisfy any then-pending claims made by Company as successor to
Buyer or Parent in good faith under Article VIII.

                    (B) On the last day of the thirty sixth month (plus any
additional period that the statute of limitations is extended by the Company as
reasonably agreed to by Agent) following the filing by the Company of the last
to be filed of federal, state and local Tax Returns by the Company with respect
to the taxable period ending on the Closing Date, Escrow Agent shall pay to
Agent for the benefit of Company Members all remaining amounts in the Escrow
Account, less an amount necessary to satisfy any then-pending claims made by
Company as successor to Buyer or Parent in good faith under Article VIII.

                    (C) If funds otherwise payable to Agent from the Escrow
Account pursuant to this Section 2.2(b) are, instead, retained by the Escrow
Agent because of the existence of then-pending claims made by Company as
successor to Buyer or Parent in good faith under Sections 2.2(d), 2.2(e), 2.4
and Article VIII, then Escrow Agent shall release such funds to Buyer or Agent,
as the case may be, upon final resolution of the claims within the period set
forth under Section 2.2(d)(viii), 2.2(e), Section 2.4 or Article VIII, as
extended under such provisions.

          (c) Closing Book Value. “Closing Book Value” means the Company’s Net
Worth at the Closing Date (whether or not positive), as determined in accordance
with GAAP. In determining Closing Book Value, the operation of the Business and
the income and normal operating expenses attributable thereto through the
Closing Date shall be reflected in the Closing Book Value as of the end of the
Closing Date. Revenues and expenses for services rendered or services received
both before and after the Closing Date, Taxes, power and utilities charges,
bonuses, wages, rents and similar prepaid and deferred items shall be prorated
as of the Effective Time and so reflected in the Closing Book Value in
accordance with GAAP.

14



--------------------------------------------------------------------------------



 



Exhibit 10.44

          (d) Audit.

               (i) Not less than two (2) Business Days before the Closing Date,
the Company shall deliver to Buyer and Parent a balance sheet (“Unaudited
Closing Balance Sheet”) for the Company, which shall be prepared from the books
and records of the Company in accordance with GAAP and represent the Company’s
best efforts to estimate the Closing Book Value as of the Closing Date
(“Preliminary Closing Book Value”).

               (ii) If the Unaudited Closing Balance Sheet shows (i) a
Preliminary Closing Book Value of less than Twenty Million Dollars
($20,000,000), then Parent shall reduce the Closing Cash Amount and the
Aggregate Consideration shall decrease, by an amount equal to the difference
between Twenty Million Dollars ($20,000,000) and the Preliminary Closing Book
Value.

               (iii) If the Unaudited Closing Balance Sheet shows a Preliminary
Closing Book Value of more than Twenty Million Dollars ($20,000,000), then the
Closing Cash Amount and the Aggregate Consideration shall increase by the excess
of the Preliminary Closing Book Value over Twenty Million Dollars ($20,000,000)
and such amount shall be deposited by Parent into the Escrow Account.

               (iv) Within 60 days after the Closing Date, Parent shall cause
the Company to prepare and deliver to GGK, Agent and Parent consolidated
financial statements of the Company for the period from the first day of the
fiscal year that includes the Closing Date through the Closing Date, including,
a balance sheet as of the Closing Date, an income statement for the period from
the first day of the fiscal year that includes the Closing Date through the
Closing Date, related footnotes and supporting schedules prepared in accordance
with GAAP. Through March 31, 2005, Parent will fully cooperate with GGK in
filing the 2004 MMCOR for the Company.

               (v) Within 90 days after the Closing Date, Parent will cause GGK
to deliver to Agent and Parent the final audited consolidated financial
statements of the Company for the period from the first day of the fiscal year
that includes the Closing Date through the Closing Date, including a balance
sheet as of the Closing Date (the “Closing Balance Sheet”) and income statements
for the period from the first day of the fiscal year that includes the Closing
Date through the Closing Date, related footnotes and supporting schedules
prepared in accordance with GAAP (the “Final Financial Statements”). The cost
for such audited financials shall be accrued on the Closing Balance Sheet. Such
financial statements shall be audited by GGK in accordance with generally
accepted auditing standards.

               (vi) Immediately upon receipt of the Final Financial Statements,
Parent will review such financial statements to determine, with the assistance
of KPMG, the accuracy of such financial statements and that they were prepared
in accordance with GAAP and suggest any adjustments thereto. GGK will provide
Parent and KPMG access to their work papers, provided KPMG signs the customary
work paper access letter utilized in the public accounting industry.

               (vii) Within 120 days after the Closing Date, Parent shall
deliver to Agent Parent’s conclusion of the accuracy of the Final Financial
Statements and Closing Balance

15



--------------------------------------------------------------------------------



 



Exhibit 10.44

Sheet and the recomputation of the Closing Book Value. Within 30 days of receipt
of such conclusion, Parent and Agent will either agree to accept the Closing
Balance Sheet or shall submit the dispute to an Independent Accountant in
accordance with Section 11.2 below. Once accepted by the parties or on the
issuance of a determination by the Independent Accountant, the Closing Balance
Sheet will be deemed final and binding on the parties.

               (viii) If the Final Financial Statements show that the Closing
Book Value differs from the Preliminary Closing Book Value, then within five
Business Days after the Closing Balance Sheet is deemed to be final as set forth
in Section 2.2(d)(vii) above, (A) the Escrow Agent shall distribute to Parent
the amount, if any, by which the Closing Book Value is less than the Preliminary
Closing Book Value; or (B) Parent shall deposit the amount, if any, by which the
Closing Book Value exceeds the Preliminary Closing Book Value to the Escrow
Account. Notwithstanding any provision of this Agreement to the contrary, if
Parent is entitled to a Payment from Escrow Account under any provision of this
Agreement but the funds in the Escrow Account are insufficient to make such
payment, Parent’s claim shall continue and be paid when additional funds are
deposited into the Escrow Account from any source; provided, nevertheless, that
no claim asserted by Parent or Buyer shall be paid from funds deposited in the
Escrow Account in excess of the first $11,000,000 of such deposits exclusive of
Dissenters’ Withhold Amount deposited to the Escrow Account by Agent, Parent,
Buyer, Company Member or Company which excess shall not be subject to Parent or
Buyer claims for any reason.

          (e) Aggregate Consideration Adjustment. The $125,000,000 provided for
in Section 2.2(a)(i) is based on the Company having Premium Revenue equal to
$16.53 million (the “Membership Premium Threshold”) for the full calendar month
including the Closing Date (the “Final Month”). The Company’s Premium Revenue
for the Final Month shall be determined by the Parent within 90 days of the
Closing Date and the computation thereof together with supporting work papers
shall be delivered by Parent to Agent as such time, whereupon it will be subject
to the review and resolution provisions of Section 2.2(d). If the Company’s
Premium Revenue for the Final Month is less than the Membership Premium
Threshold, then the $125,000,000 shall be adjusted to an amount equal to the
product of the $125,000,000 and the actual Premium Revenues divided by the
Membership Premium Threshold and Escrow Agent shall pay $125,000,000 minus such
adjusted amount to Parent at the time required by Section 2.2(d)(viii). If the
Company’s Premium Revenue for the Final Month exceeds the Membership Premium
Threshold, then the $125,000,000 shall be adjusted to an amount equal to the
product of the $125,000,000 and the actual Premium Revenues divided by the
Membership Premium Threshold and Parent shall deposit such adjusted amount in
excess of the $125,000,000 into the Escrow Account at the time required by
Section 2.2(d)(viii).

          (f) Consummation and Effect of Merger. The parties shall cause the
Merger to be consummated by filing duly executed Certificate of Merger with the
New York State Department of State (the “Department of State”), in such form as
Buyer and Agent reasonably determine is required by, and is in accordance with,
the relevant provisions of the NY LLC Law (“Certificate of Merger”). The Merger
shall become effective at the Statutory Effective Time and the Merger shall have
the effect set forth in the NY LLC Law. The Company may, at any time after the
Statutory Effective Time, take any action (including executing and delivering
any document) in the name and on behalf of either the Company or Buyer to carry
out and effectuate the transactions contemplated by this Agreement. At the
Statutory Effective Time by virtue of

16



--------------------------------------------------------------------------------



 



Exhibit 10.44

the Merger and without any action on the part of the Company, Parent, Buyer, or
the Company Members, the following actions will occur:

               (i) each issued and outstanding share of Buyer (which shall have
100 issued and outstanding shares at Closing) shall be converted into a 1%
membership interest of the Company (which will be the surviving entity of the
Merger);

               (ii) each Membership Interest (except for those Membership
Interests held by Dissenting Members) shall automatically be cancelled and cease
to exist and shall be converted into the right for the holder of such Membership
Interest to receive, in cash, an amount equal to the sum of the following:



  (1) an amount equal to its pro rata share (based on its Percentage Interest)
of the Closing Cash Amount minus any Dissenters’ Withhold Amount (the “Allocated
Closing Cash Amount”);     (2) an amount equal to its pro rata share (based on
its Percentage Interest) of the funds in the Escrow Account distributed to or
for the benefit of Company Members (the “Allocated Escrow Amount”); and     (3)
an amount equal to its pro rata share (based on its Percentage Interest) of the
portion of the Contingent Payment not deposited into the Escrow Account by
Parent (the “Allocated Contingent Payment”);     in each case rounded to the
nearest whole cent (the “Merger Consideration”). The Merger Consideration shall
be paid to the Agent for the benefit of Company Members, to be distributed to
Company Members in accordance with their Percentage Interest upon receipt of
documentation as reasonably required by the Agent.

          (g) Dissenting Shares; Waiver of Dissenter’s Rights. Notwithstanding
any other provision of this Agreement to the contrary, Membership Interests that
are issued and outstanding immediately before the Statutory Effective Time and
which are held by Company Members (i) who shall have not voted in favor of the
Merger or consented thereto in writing, and (ii) who shall have delivered a
written notice of dissent from the proposed Merger in accordance with Section
1002(e) of the NY LLC Law and otherwise perfected their rights under Section
1002(e) of the NY LLC Law shall be converted into and represent the right to
receive a portion of the Aggregate Consideration and shall be deemed cancelled.
Such Company Members (the “Dissenting Members”) shall be entitled to only
receive payment of the value of such Membership Interests held by them in
accordance with the provisions of the NY LLC Law, except that all Membership
Interests held by members who shall have failed to perfect or who effectively
shall have withdrawn or lost their rights to appraisal of such Membership
Interests pursuant to relevant provisions of the NY LLC Law, shall thereupon be
deemed to have been

17



--------------------------------------------------------------------------------



 



Exhibit 10.44

converted into and to have become exchangeable, as of the Statutory Effective
Time, for the right to receive, without any interest thereon, such member’s
allocated share of the Aggregate Consideration. The Company shall comply with
Section 1005 of the NY LLC Law. Notwithstanding any other provision of this
Agreement to the contrary, Parent shall withhold from payment of the Closing
Cash Amount payable to Agent for the benefit of Company Members hereunder and
instead pay to Escrow Agent, 200% of the Dissenting Members’ Percentage
Interests times $120,000,000 (the “Dissenters’ Withhold Amount”). Escrow Agent
shall hold the Dissenters’ Withhold Amount until such time as the Dissenting
Member and Agent agree to settle the dispute or the final, unappealable amount
of payment is determined for the Dissenting Members’ Membership Interests under
the NY LLC Law, at which time Agent shall distribute (A) such amount
(“Dissenters’ Allocable Consideration”) to the Dissenting Members in accordance
with the NY LLC Law, (B) any Losses for which Dissenting Member is responsible
under Section 8.1(a)(ii)(B) to the Parent, and (C) the balance to the Agent for
distribution to Signing Members pro rata in accordance with their Percentage
Interests.

          (h) Adjustments to Merger Consideration. On any reclassification,
membership interest split, membership interest dividend (including any dividend
or distribution of securities convertible into membership interests,
reorganization, recapitalization or other like change with respect to membership
interests occurring (or for which a record date is established)) after the date
hereof and before the Statutory Effective Time, the Merger Consideration shall
be proportionately adjusted to reflect fully such event.

          (i) No Further Ownership Rights in Membership Interest. The Aggregate
Consideration paid or to be paid to Agent on behalf of Company Members on the
Closing Date shall be deemed to have been paid in full satisfaction of all
rights pertaining to such Membership Interests, and from and after the Statutory
Effective Time there shall be no further registration of transfers on the books
of Company of Membership Interests which were outstanding immediately before the
Statutory Effective Time.

     Section 2.3 Contingent Payment.

          (a) As additional consideration for the Merger, Parent shall pay an
additional amount to Company Members (the “Contingent Payment”) as follows:
(i) if Contingent Payment EBITDA exceeds $11,200,000 (the “Minimum EBITDA
Amount”), but is less than $21,200,000 (the “EBITDA Target”), then the
Contingent Payment shall be the amount by which Contingent Payment EBITDA
exceeds the Minimum EBITDA Amount and (ii) if Contingent Payment EBITDA is equal
to or greater than the EBITDA Target, then the Contingent Payment shall be
$10,000,000.

          (b) By no later than the last day of the fourth month following the
one-year anniversary of the Closing Date, Parent shall deliver to Agent a
certificate (the “Final EBITDA Certificate”), verified for accuracy and signed
by Parent chief financial officer, (i) attaching the financial statements of the
Company for 2005 as audited by KPMG including, among other statements and
schedules, an income statement, notes thereto and KPMG’s report thereon (the
“Audited 2005 Financial Statements”) plus the Company’s unaudited financial
statements for any period in 2006 needed to include the one-year anniversary of
the Closing Date (“Stub Period Financials”) and (ii) setting forth Parent’s
calculation of Contingent Payment EBITDA based

18



--------------------------------------------------------------------------------



 



Exhibit 10.44

upon the Audited 2005 Financial Statements and Stub Period Financials (the
“Estimated EBITDA Amount”). If, within 30 days after the Final EBITDA
Certificate is delivered to Agent, Agent shall not have given written notice to
Parent setting forth in detail any objection to the Estimated EBITDA Amount,
then such Estimated EBITDA Amount shall be the Contingent Payment EBITDA for
purposes of this Agreement and shall be final and binding on the parties hereto
and Parent shall immediately deposit into the Escrow Account and pay to Agent
for the benefit of Company Members, as provided in Section 2.3(d) below, the
Contingent Payment based on the Estimated EBITDA Amount. If, within such 30-day
period, Agent shall give written notice to Parent setting forth in reasonable
detail any objection to the Estimated EBITDA Amount, Parent and Agent shall
endeavor to reach agreement within the 30-day period following the receipt by
Parent of the notice of objection. If the parties shall reach agreement on the
objections of Agent, then the Estimated EBITDA Amount as adjusted by the parties
shall become Contingent Payment EBITDA for purposes of this Agreement and Parent
shall immediately deposit into the Escrow Account and pay to Agent for the
benefit of Company Members, as provided in Section 2.3(d) below, the Contingent
Payment as calculated based on such Contingent Payment EBITDA. If the parties
are unable to reach agreement within such 30-day period, then the matter shall
be submitted as soon as practicable to the Independent Accountants for
determination of Contingent Payment EBITDA, in which case the determination of
the Independent Accountants shall be final and binding on the parties and such
amount shall become Contingent Payment EBITDA for purposes of the remainder of
this Agreement, and Parent shall immediately deposit into the Escrow Account and
pay to Agent for the benefit of Company Members, as provided in Section 2.3(d)
below, the Contingent Payment. The parties (and their professional advisors)
shall cooperate with one another in furtherance of determining Contingent
Payment EBITDA, and the parties shall make their books and records and personnel
reasonably available, and Parent shall make the work papers utilized by KPMG
(provided the customary work paper access letter utilized in the public
accounting industry is executed and delivered to KPMG) and shall make KPMG
reasonably available, in furtherance of making such determination. In connection
with the resolution of any dispute, each party shall pay its own fees and
expenses, including, without limitation, legal, accounting and consultant fees
and expenses. If Contingent Payment EBITDA as determined by the Independent
Accountants is greater than the Estimated EBITDA Amount, then the cost and
expense of the Independent Accountants shall be paid by Parent. If Contingent
Payment EBITDA as determined by the Independent Accountants is less than the
Estimated EBITDA Amount, then the cost and expense of the Independent
Accountants shall be shared equally by Parent and Company Members. Such payment
shall be made by wire transfer of immediately available funds to an account or
accounts specified by Agent and Parent, as applicable.

          (c) Parent hereby covenants and agrees that, except as provided in
Section 1.3, during the period beginning on the Closing Date and continuing
through the one year anniversary of the Closing Date (the “Earnout Period”),
Parent shall continue the operations of the Company as a separate incorporated
subsidiary of Parent and shall conduct the Business and operations of the
Company in good faith using all commercially reasonable efforts to cause the
Company to meet the EBITDA Target. Without limiting the generality of the
preceding sentence, Parent shall, during the Earnout Period, except as may
otherwise be agreed upon in writing by Agent, (i) use commercially reasonable
efforts to maintain the Company’s Providers, Members, Provider and Member
relationships and Material Agreements, (ii) make available to

19



--------------------------------------------------------------------------------



 



Exhibit 10.44

the Company capital sufficient for the Company’s working capital purposes and
other business needs and (iii) use commercially reasonable efforts not to reduce
the geographical scope of the business of the Company. Parent further agrees to
deliver to Agent quarterly statements of Contingent Payment EBITDA in a format
mutually agreed upon by Parent and Agent. If Parent fails to comply with the
provisions of this Section 2.3(c), there shall be a dollar-for-dollar adjustment
with respect to any reduction in Contingent Payment EBITDA caused by such
failure by Parent.

          (d) A portion of the Contingent Payment in an amount equal to
$3,000,000 less the amount by which the Closing Book Value exceeds $21,000,000,
if any, shall be deposited by Parent into the Escrow Account. The remainder of
the Contingent Payment shall be paid to Agent for the benefit of Company
Members.

     Section 2.4 True Up of Claims. On and through the 15th-month anniversary of
the Closing Date (the “True Up Period”), Parent shall recalculate the Tax
liabilities and the liabilities for Medical Costs of the Company, including,
without limitation, incurred, but not reported claims (“IBNR”) (collectively,
“Claims”) as of the Closing Date (considering the post-Closing experience of the
Company related to such pre-Closing Claims). The Company will send to Agent
within 60 days of the end of the True Up Period its computation as to the amount
of Claims as of the Closing Date, together with its work papers used to compute
the amount of Claims (the “True Up Report”). Within 30 days of receipt of the
True Up Report (the “Review Period”), Agent will either accept the True Up
Report or provide Company with written specific objections to such report. If
Agent does not accept the True Up Report as presented, the parties shall submit
the dispute to the Independent Accountant in accordance with Section 11.2 below,
in which case the determination of the Independent Accountant shall be final and
binding on the parties. If Agent accepts the True Up Report as presented, then
at the end of the Review Period, the True Up Report will be deemed final and
binding on the parties. Within five Business Days after the True Up Report
becomes final, Escrow Agent shall pay Parent the amount, if any, of Claims as
set forth in the True Up Report in excess of the amount of Claims in the Closing
Balance Sheet. Within five Business Days after the True Up Report becomes final,
Parent shall deposit into the Escrow Account the amount, if any, by which the
Claims in the Closing Balance Sheet exceed the amount of Claims in the True Up
Report.

     Section 2.5 Closing.

          (a) The Merger contemplated by this Agreement shall take place at a
closing (the “Closing”) to be held at the offices of Williams Mullen, 222
Central Park Avenue, Suite 1700, Virginia Beach, Virginia or, as agreed by the
parties, on the Statutory Effective Date, by exchange of facsimile signature
pages on the day before Closing Date (followed by overnight delivery of
originals) and funding on the last day of the calendar month which is at least
five Business Days following the satisfaction or waiver of the last to occur of
the conditions to the obligations of the parties set forth in Article IX, or at
such other place, time or date on which Agent and Buyer may mutually agree in
writing (the day on which the Closing takes place being the “Closing Date”). The
parties intend to close on or before December 31, 2004 and shall exercise
commercially reasonable efforts to do so.

20



--------------------------------------------------------------------------------



 



Exhibit 10.44

          (b) At the Closing, Agent shall, subject to the satisfaction of the
conditions set forth in Article IX, deliver or cause to be delivered to Buyer
and Parent (i) certificates representing the Membership Interests of all Signing
Members and (ii) all other documents and certificates required under Article IX
of this Agreement to be delivered by Agent or Company Members to Buyer and
Parent at or before the Closing Date in connection with the transactions
contemplated hereby. No interest will be paid or accrued on any sums payable to
holders of Membership Interests. Until surrendered in accordance with the
provisions of this Section 2.5(b), each Membership Interest (other than those
held by Dissenting Members) shall represent for all purposes only the right to
receive the Merger Consideration provided for by this Agreement, without
interest.

          (c) At the Closing, Buyer and Parent shall, subject to the
satisfaction of the conditions set forth in Article IX, (i) deliver to Agent the
Closing Cash Amount less the Dissenters’ Withhold Amount, if any, and deliver to
Escrow Agent the Dissenters’ Withhold Amount, if any, by wire transfer in
immediately available funds to an account specified by Agent or Escrow Agent, as
applicable, and (ii) deliver to Agent all other documents and certificates
required under Article IX of this Agreement to be delivered by Buyer or Parent
to Agent at or before the Closing Date in connection with the Transaction.

     Section 2.6 Interest. Interest accrued on the Escrow Account shall be paid
as follows:

          (a) Except as provided in Section 2.6(b) below, the interest
attributable to funds in the Escrow Account shall be paid to Company Members.

          (b) To the extent funds in the Escrow Account are used to pay any
post-Closing audit adjustments pursuant to Section 2.2(d)(viii) and/or Section
2.4 above, the interest attributable to such funds shall be paid to Buyer.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COMPANY MEMBERS

     Each Company Member represents and warrants to Buyer and Parent solely with
respect to that Company Member individually that:

     Section 3.1 Organization of Certain Company Members. If Company Member is
an entity, Company Member is duly organized and validly existing under the laws
of its jurisdiction of organization.

     Section 3.2 Authorization of Transaction. Company Member has all requisite
power and authority (including, if Company Member is an entity, all requisite
company power and authority) to execute and deliver this Agreement and to
perform Company Member’s obligations hereunder. This Agreement constitutes the
valid and binding obligation of such Company Member, enforceable in accordance
with its terms. Company Member need not give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any Governmental
Entity in order to consummate the Transaction.

21



--------------------------------------------------------------------------------



 



Exhibit 10.44

     Section 3.3 Non-contravention. The execution and delivery of this
Agreement, and the consummation of the Transaction contemplated hereby, will not
(A) violate any law, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any Governmental Entity to which Company
Member is subject or, if Company Member is an entity, any provision of its
charter, bylaws or other organizational documents or (B) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any material agreement, contract, lease, license,
instrument, or other arrangement to which Company Member is a party or by which
Company Member is bound or to which any of Company Member’s assets are subject.

     Section 3.4 Brokers’ Fees. Except for fees payable to Banc of America
Securities, whose fees shall be paid solely by Company Members, or Company
Members shall cause Agent to pay such fees on their behalf, Company Member has
no liability or obligation to pay any fees or commissions to any broker, finder,
or agent with respect to the Transaction for which Buyer could become liable or
obligated.

     Section 3.5 Membership Interests. Company Member owns of record and
beneficially the Membership Interest set forth next to Company Member’s name on
the Company Disclosure Schedule free and clear of any Security Interests except
for the Operating Agreement. The Percentage Interest represented by the
Membership Interest as set forth on the Company Disclosure Schedule is the
percentage of aggregate consideration to which Company Member is entitled under
the Merger Agreement and the voting percentage Company Member has with respect
to actions requiring approval by the Company Members under the Operating
Agreement. Company Member is not a party to any option, warrant or purchase
right, or other contract or, except as provided in the Operating Agreement, any
commitment that could require Company Member to sell, transfer, or otherwise
dispose of Company Member’s Membership Interest (other than this Agreement).
Company Member is not a party to any voting trust or proxy, or, except as
provided in the Operating Agreement, any other agreement or understanding with
respect to the voting of Company Member’s Membership Interest. On consummation
of the Merger, Company Member shall have no further right, title and interest in
Company Member’s Membership Interest.

     Section 3.6 Disqualifying Background. Company Member has never been
debarred, suspended, or otherwise excluded from participating in any state or
federally funded healthcare program. Company Member is not party to any
agreement, judgment, order, consent, or equitable relief, written or oral, that
would limit or restrict the Company in any manner from conducting the Business.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     The Company represents and warrants to Buyer and Parent that, except as set
forth in the Company Disclosure Schedule, each of the following statements are
correct and complete.

     Section 4.1 Organization. The Company is a limited liability company duly
organized and validly existing under the laws of the State of New York. The
Company has all requisite

22



--------------------------------------------------------------------------------



 



Exhibit 10.44

power and authority to own, lease and operate its properties and to carry on the
Business as it is now being conducted. The Company is duly qualified or licensed
to do business and is in good standing in each jurisdiction in which the nature
of the property owned, leased or operated by it or the nature of the business
conducted by it requires it to be so qualified. The Company has made available
to Buyer a complete and correct copy of the articles of organization and
Operating Agreement of the Company.

     Section 4.2 Subsidiaries. The Company’s sole Subsidiary is Intelli-dent and
the Company owns 100% of the capital stock of Intelli-dent. The authorized and
issued capital stock of Intelli-dent is set forth on the Company Disclosure
Schedule. All of the issued and outstanding shares of capital stock of
Intelli-dent have been duly authorized and are validly issued, fully paid, and
nonassessable. The Company owns of record and owns beneficially its shares of
Intelli-dent free and clear of any restrictions on transfer, Taxes, Security
Interests, claims, and demands, except for Permitted Encumbrances as provided in
the Company Disclosure Schedule. There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other contracts or commitments that could require the Company to
sell, transfer, or otherwise dispose of any capital stock of Intelli-dent or
that could require Intelli-dent to issue, sell, or otherwise cause to become
outstanding any of its capital stock. There are no outstanding stock
appreciation, phantom stock, profit participation, or similar rights with
respect to Intelli-dent. There are no voting trusts, proxies, or other
agreements or understandings with respect to the voting of any capital stock of
Intelli-dent. The Company does not control, directly or indirectly, and does not
have any direct or indirect equity participation in any corporation,
partnership, trust or other business association other than Intelli-dent.

     Section 4.3 Capitalization.

          (a) The Company has issued Membership Interests which are owned in
classes as set forth on the Company Disclosure Schedule and which will
constitute 100% of the membership and equity interests of any nature whatsoever
of the Company at the Closing Date. The total Membership Interests listed on the
Company Disclosure Schedule are the Percentage Interests relating to the
Membership Interests. Each Company Member’s voting rights are equal to the total
Membership Interest for such Member listed on the Company Disclosure Schedule
and there are no differences in voting or other rights relating to the
Transaction, this Agreement or the Ancillary Agreements among classes A, B, C
and D Membership Interests. The total Membership Interests listed on the Company
Disclosure Schedule represents the percentage of Aggregate Consideration to
which the named holder of such interest is entitled. All of the outstanding
Membership Interests are duly authorized, validly issued, fully paid,
nonassessable and free of preemptive rights and are owned by Company Members,
Non-Signing Members and any Dissenting Members. There are no (i) options,
warrants, calls, subscriptions or other rights, convertible securities,
agreements or commitments of any character obligating the Company to issue,
purchase, transfer or sell any Membership Interests or other membership or
equity interests in the Company or securities convertible into or exchangeable
for such Membership Interests or other equity interests; (ii) contractual
obligations of the Company to repurchase, redeem or otherwise acquire any
Membership Interests; or (iii) voting trusts or similar agreements to which the
Company is a party with respect to the voting of the Membership Interests.

23



--------------------------------------------------------------------------------



 



Exhibit 10.44

          (b) The Company intends to give to Company Members releases in the
form attached to the Support Agreement. The Company has no Knowledge of any
liabilities, obligations or other claims being released by such release.

     Section 4.4 Authorization; Validity of Agreement. Subject to obtaining the
requisite approval of the Company Members to consummation of the Transaction,
the Company has the full power and authority and has taken all requisite action
to execute, deliver and perform this Agreement and each of the documents and
instruments required to be entered into pursuant to this Agreement (including
without limitation the Certificate of Merger) (the “Ancillary Agreements”, and
together with this Agreement, the “Transaction Documents”), and to consummate
the Transaction. The execution, delivery and performance by the Company of the
Transaction Documents, and the consummation by the Company of the Transaction
contemplated hereby and thereby, have been duly and validly authorized by the
Board of Managers of the Company, is subject to the affirmative vote of at least
a majority of the Membership Interests, and such authorization has not been
withdrawn or amended in any manner. In this regard the requisite approval of the
Board of Managers of the Company was obtained at a Board of Managers meeting
held on October 25, 2004. Company Members are not required to vote by class.
Assuming due and valid authorization, execution and delivery of this Agreement
by Buyer and Parent, this Agreement is the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except for the effect of (i) any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
affecting creditors’ rights generally; and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief and equitable
defenses and the discretion of the court before which any proceeding therefore
may be brought.

     Section 4.5 Consents and Approvals; No Violations. Except for (a)
requirements under corporation or “blue sky” laws of various states, if any, and
(b) regulatory approvals specifically described in this Agreement, or in the
Company Disclosure Schedule, the execution, delivery or performance of the
Transaction Documents by the Company and the consummation by the Company of the
Transaction will not (i) violate or conflict with any provision of the articles
of organization or Operating Agreement of the Company; (ii) except as set forth
on the Company Disclosure Schedule, result in a violation or breach of, or
constitute (with or without notice or lapse of time or both), a default (or give
rise to any right of termination, cancellation or acceleration) under, any of
the terms, conditions or provisions of any material note, bond, mortgage,
indenture, lease, license, contract, or other instrument or obligation to which
the Company is a party or by which it or any of its properties or assets may be
bound or result in the creation of any Security Interest on the Assets; (iii)
except as set forth on the Company Disclosure Schedule, violate or conflict with
any order, writ, judgment, injunction, decree, law, statute, rule or regulation
applicable to the Company or any of its properties or assets; or (iv) except as
set forth on the Company Disclosure Schedule, require on the part of the Company
any filing or registration with, notification to, or authorization, consent or
approval of, any Governmental Entity. The Company is not a party to any contract
which limits the rights of the Company to engage in, or to compete with any
Person in, the Business, in any geographical area, or by any method.

24



--------------------------------------------------------------------------------



 



Exhibit 10.44

     Section 4.6 Financial Information. The Company has delivered to Buyer
(i) the audited balance sheets of the Company as of December 31, 2003, 2002 and
2001 and the related audited statements of income and cash flow for years ended
December 31, 2003, 2002 and 2001, with related footnotes and supporting
schedules and (ii) an unaudited balance sheet of the Company as of June 30,
2004, and the related unaudited statements of income and cash flow of the
Company, for the six-month period ended June 30, 2004 (collectively, the
“Financial Information”). The Financial Information present fairly, in all
material respects, the financial position of the Company for the periods and as
of the respective dates thereof, in each case in accordance with GAAP, subject,
in the case of the unaudited financial statements, to normal year end
adjustments. The Company has also delivered to Buyer copies of the Company’s
quarterly and annual MMCORs as filed with DOH dated June 30, 2004, December 31,
2003, 2002 and 2001, which have been prepared in accordance with statutory
accounting principles consistently applied and fairly present the financial
position of the Company as of such dates and the results of operations for such
periods. If the fair market value of any stocks, bonds and securities included
in the Assets exceed their book value, an appropriate tax accrual has been made
to the extent required by GAAP.

     Section 4.7 No Undisclosed Liabilities. Except as set forth on the Company
Disclosure Schedule, and except for (a) Liabilities incurred in the ordinary
course of business after December 31, 2003 (none of which results from, arises
out of, relates to, is in the nature of, or was caused by any breach of
contract, malpractice, tort, infringement or violation of law), (b) Liabilities
specifically disclosed in or covered by the Financial Information,
(c) Liabilities incurred in connection with the Transaction since December 31,
2003, and (d) Liabilities that have been discharged or paid before the date
hereof, the Company has not incurred any Liabilities that would be required to
be reflected or reserved against in a balance sheet of the Company prepared in
accordance with GAAP.

     Section 4.8 Employee Benefit Plans; ERISA.

          (a) The Company Disclosure Schedule lists all pension plans, profit
sharing plans, deferred compensation plans, stock option or stock bonus plans,
savings plans, welfare plans or other benefit plans or arrangements, policies,
practices, procedures or contracts concerning employee benefits or fringe
benefits of any kind, whether or not governed by ERISA, relating to or covering
any of its employees (a “Benefit Plan”). Except as set forth on the Company
Disclosure Schedule, the Company does not maintain, sponsor or contribute to any
“employee benefit plan” (within the meaning of Section 3(3) of ERISA) or any
other plan, program, practice, agreement or arrangement covering the Business,
of employee compensation, deferred compensation, severance pay, retiree benefit
or fringe benefit. The Company has furnished Buyer with true, complete and
accurate copies of all summary plan descriptions of the Company’s current
Benefit Plans.

          (b) Each of the Benefit Plans is in compliance in all material
respects with all applicable requirements of ERISA, the Code and other
applicable law. Each of the Benefit Plans has been administered in all material
respects in accordance with its terms and with applicable legal requirements.
All “employee pension plans” (within the meaning of Section 3(2) of ERISA) have
been determined by the IRS to be qualified under Section 401(a) of the Code and

25



--------------------------------------------------------------------------------



 



Exhibit 10.44

no action or proceeding has been instituted or, to the Company’s Knowledge,
threatened which would affect the qualification of any pension plan of the
Company. No unfunded liabilities, based on the PBGC rates currently in effect
for plan terminations, exist with respect to any Benefit Plan, which is a
“defined benefit plan” (within the meaning of Section 3(35) of ERISA). There has
not been any reportable event with respect to any pension plan of the Company.
The Company has not engaged in a “prohibited transaction” or breach of fiduciary
responsibility with respect to any Benefit Plan.

          (c) The Company (i) has never contributed to a multi-employer pension
plan, and (ii) has never incurred any liability under Title IV of ERISA to the
PBGC or to a multi-employer pension plan.

          (d) Each Benefit Plan of the Company or its ERISA Affiliates that is a
“group health plan” (as defined in ERISA Section 607(1) or Code section
5001(b)(1)) has been operated at all times in compliance with the provisions of
COBRA, HIPAA and any applicable, similar state law, including HIPAA medical
privacy rules.

     Section 4.9 Environmental, Health and Safety Matters.

          (a) Except as set forth on the Company Disclosure Schedule, to the
Company’s Knowledge, the Company has complied and is in compliance, in all
material respects, with all Environmental, Health and Safety Requirements.

          (b) Without limiting the generality of the foregoing, the Company has
obtained and has complied and is in compliance with all permits, licenses and
other authorizations that are required pursuant to Environmental, Health and
Safety Requirements for the operation of the Business. A list of all such
permits, licenses and other authorizations is set forth on the Company
Disclosure Schedule.

          (c) The Company has not received any written notice, report or other
information regarding any actual or alleged violation of Environmental, Health
and Safety Requirements, or any liabilities or potential liabilities (whether
accrued, absolute, contingent, unliquidated or otherwise), including, to the
Company’s Knowledge, any material investigatory, remedial or corrective
obligations, arising under Environmental, Health and Safety Requirements.

          (d) To the Company’s Knowledge, none of the following exists at any
Real Property: (i) underground storage tanks, (ii) asbestos containing material
in any form or condition, (iii) materials or equipment containing
polychlorinated biphenyls or (iv) landfills, surface impoundments or disposal
areas.

          (e) The Company has not treated, stored or disposed of, arranged for
or permitted the disposal of, transported, handled, or released any substance,
including without limitation any hazardous substance, or owned or operated any
property or facility (and no such property or facility is contaminated by any
such substance) in a manner that has given or would give rise to liabilities,
including any liability for response costs, corrective action costs, personal

26



--------------------------------------------------------------------------------



 



Exhibit 10.44

injury, property damage, natural resources damages or attorneys fees, pursuant
to any Environmental, Health and Safety Requirements.

          (f) The consummation of the Transaction will not result in any
obligations for site investigation or cleanup, or notification to or consent of
government agencies or third parties, pursuant to any of the so-called
“transaction-triggered” or “responsible property transfer” Environmental, Health
and Safety Requirements.

     Section 4.10 Litigation.

          (a) Except as set forth on the Company Disclosure Schedule, there are
no material claims, counterclaims, administrative actions, suits, proceedings or
investigations pending or, to the Company’s Knowledge, threatened and still
pending, against the Company with respect to the Business or the Assets by or
before any Governmental Entity or by any third party, and there are no
unsatisfied judgments against the Company.

          (b) Except as set forth on the Company Disclosure Schedule, the
Company is not subject to any judgment, order, writ, injunction, decree, award
or any continuing order, consent decree, settlement agreement, or other similar
written agreement with, or, to the Company’s Knowledge, continuing investigation
by, any Governmental Entity.

          (c) The Company has not been notified of any assessment or threatened
assessment against any HMO or guarantee fund.

     Section 4.11 No Default; Compliance with Applicable Laws.

          (a) To the Company’s Knowledge, except as set forth on the Company
Disclosure Schedule, the Company is not in default or violation of any term,
condition or provision of (i) its articles of organization or Operating
Agreement; or (ii) any law, rule, regulation, or any license, permit, consent,
approval or other authorization of any Governmental Entity (“Permits”)
applicable to the Company. Except as set forth on the Company Disclosure
Schedule, since January 1, 2001, the Company has not received any written notice
from any Governmental Entity alleging any material violation described in clause
(ii), or directing the Company to take any remedial action with respect to such
law, rule or regulation. No person serving as an officer or manager of the
Company has ever been debarred, suspended, or otherwise excluded from
participating in any state or federally funded healthcare program. No person
employed by or serving as an officer or manager of the Company is party to any
agreement, judgment, order, consent, or equitable relief, written or oral, that
would limit or restrict the Company in any manner from conducting the Business.

          (b) To the Company’s Knowledge, the Business is currently operated in
compliance, and has at all times been operated in substantial compliance, with
all applicable federal and state laws, regulations and guidelines.

27



--------------------------------------------------------------------------------



 



Exhibit 10.44

          (c) The Company is in good standing with, and not excluded or
suspended from participation in, or limited in its right to participate in
Medicare, Medicaid or any other federal, state or local government health care
program.

          (d) The Company is current in filing of all reports and filings
required to be filed with the DOH and any other Governmental Entity. All such
reports and filings are accurate and complete in all material respects.

          (e) The Company is the holder of all necessary licenses, permits,
franchises, authorizations and approvals including the HMO License
(collectively, the “Authorizations”) and all Authorizations are listed in the
Company Disclosure Schedule. The Authorizations are in full force and effect and
have not been revoked, suspended, canceled, rescinded or terminated. Other than
the Authorizations, there are no licenses, permits or authorizations of any
governmental or quasi-governmental authority required to operate the Business.

     Section 4.12 No Bankruptcy. The Company is not the subject of a Bankruptcy.

     Section 4.13 Statutory Reserves. The Company has established a statutory
reserve sufficient to satisfy all statutory requirements, including but not
limited to Subpart 98-1.11 of Title 10 of N.Y. Comp. Codes R. & Regs.; such
reserves shall be not less than Eight Million Dollars ($8,000,000) on the
Closing Date as provided in Section 2.1(c)(i).

     Section 4.14 Taxes.

          (a) Except as set forth in the Company Disclosure Schedule, the
Company has (i) duly and timely filed all Tax Returns required to be filed by
it, and all such Tax Returns were true, correct and complete in all material
respects when filed and (ii) either paid all Taxes shown to be due on such Tax
Returns or made adequate provisions on its balance sheet for the payment
thereof, other than for such Taxes that are being contested in good faith by the
Company.

          (b) Other than set forth on the Company Disclosure Schedule, no
adverse adjustment or deficiency for any Taxes has been proposed, asserted or
assessed in writing against the Company nor to the Company’s Knowledge is there
any basis for a dispute or claim against the Company.

          (c) Set forth on the Company Disclosure Schedule for all taxable
periods ended on or after December 31, 2000, are all Tax Returns that include
the Company, that have been audited or that are currently the subject of audit.
The Company has delivered to Buyer correct and complete copies of all of the
Company Tax Returns, examination reports, and statements of deficiencies
assessed against, or agreed to by the Company since December 31, 2000. Except as
set forth on the Company Disclosure Schedule, the Company has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.

          (d) The Company filed a valid election to be taxed under Subchapter C
of the Code in March 2000, which is in good standing. The Company has not filed
a consent under Code §341(f) concerning collapsible corporations. Except as set
forth on the Company

28



--------------------------------------------------------------------------------



 



Exhibit 10.44

Disclosure Schedule, the Company has not made any material payments, is not
obligated to make any material payments, and is not a party to any agreement
that under certain circumstances could obligate it to make any material payments
that will not be deductible under Code §280G. The Company has not been a United
States real property holding corporation within the meaning of Code §897(c)(2)
during the applicable period specified in Code §897(c)(1)(A)(ii). The Company is
not a party to any tax allocation or sharing agreement. The Company (i) has not
been a member of an affiliated group filing a consolidated federal Income Tax
Return (other than a group the common parent of which was the Company) and
(ii) has no liability for the Taxes of any Person under Reg. §1.1502-6 (or any
similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.

     (e) The Company has not engaged in any “reportable” or “listed” transaction
as defined in Treasury Regulations promulgated under Code §6011. The Company
does not have any deferred intercompany gains or losses described in the
Treasury Regulations under Code §1502 or Code §267(f). Except as set forth on
the Company Disclosure Schedule, the Company does not have any net operating
losses, built in losses, capital losses, tax credits, or similar items that are
subject to limitations under Code §382, Code §383 or separate return year
limitations under Code §1502. The Company does not have any excess loss accounts
as defined in Reg. §1.1502-19. In addition to the representation that the
Company is not a real property holding corporation under §897, the Company shall
provide Buyer with the required certification under Reg. §1.1445-2(c)(3).

     Section 4.15 Real Property.

          (a) The Company does not own any real property.

          (b) Set forth on the Company Disclosure Schedule is the address of
each parcel of real property leased by the Company (“Real Property”) and a list
of all leases for each such Real Property. The Company has delivered to Buyer a
true and complete copy of each such lease. Except as set forth on the Company
Disclosure Schedule, with respect to each of the leases:

               (i) such lease is legal, valid, binding, enforceable and in full
force and effect;

               (ii) the Transaction (A) does not require the consent of any
other party to such lease, and (B) will not result in a breach of or default
under such lease, and will not otherwise cause such lease to cease to be legal,
valid, binding, enforceable in accordance with its terms (except to the extent
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other law relating to or affecting the enforcement of creditor’s
rights or by general equitable principles);

               (iii) the Company is in possession of the Real Property under
such lease and there are no material disputes with respect to such lease;

               (iv) neither the Company nor, to the Company’s Knowledge, any
other party to the lease is in breach or default under such lease and no event
has occurred or

29



--------------------------------------------------------------------------------



 



Exhibit 10.44

circumstance exists which, with the delivery of notice, the passage of time or
both, would constitute such a breach or default, or permit the termination,
modification or acceleration of rent under such lease;

               (v) no security deposit or portion thereof deposited with respect
to such lease has been applied in respect of a breach or default under such
lease which has not been redeposited in full;

               (vi) the Company does not owe, and will not owe in the future,
any brokerage commissions or finder’s fees with respect to such lease;

               (vii) the other party to such lease is not an Affiliate of, and
otherwise does not have any economic interest in, the Company;

               (viii) the Company has not subleased, licensed or otherwise
granted any Person the right to use or occupy such Real Property or any portion
thereof; and

               (ix) the Company has not collaterally assigned or granted any
other Security Interest in such lease or any interest therein.

          (c) The Real Property comprises all of the real property used in the
Business, and the Company is not a party to any agreement or option to purchase
any real property or interest therein.

          (d) All buildings, structures, fixtures, building systems and
equipment, and all components thereof, included in the Real Property (the
“Improvements”) are in reasonably good condition and repair and are sufficient
for the operation of the Business. To the Company’s Knowledge, there are no
facts or conditions affecting any of the Improvements which would, individually
or in the aggregate, interfere in any material respect with the use or occupancy
of the Improvements or any portion thereof in the operation of the Business as
currently conducted.

          (e) To the Company’s Knowledge, the Real Property is in material
compliance with all applicable building, zoning, subdivision, health and safety
and other land use laws, including The Americans with Disabilities Act of 1990,
as amended, and all insurance requirements affecting the Real Property
(collectively, the “Real Property Laws”). The Company has not received any
notice of violation of any Real Property Law and, to the Company’s Knowledge,
there is no basis for the issuance of any such notice or the taking of any
action for such violation.

          (f) To the Company’s Knowledge, the use or occupancy of the Real
Property or any portion thereof by the Company and the operation of the Business
of the Company as currently conducted thereon is not dependent on a “permitted
nonconforming use” or “permitted non-conforming structure” or similar variance,
exemption or approval from any Governmental Entity.

30



--------------------------------------------------------------------------------



 



Exhibit 10.44

          (g) To the Company’s Knowledge, the current use and occupancy of the
Real Property and the operation of the Business does not violate in any material
respect any easement, covenant, condition, restriction or similar provision in
any instrument of record or other unrecorded agreement affecting such Real
Property.

     Section 4.16 Intellectual Property.

          (a) The Company Disclosure Schedule sets forth all: (i) registered
copyrights, registered patents, trademarks, service marks, (ii) all material
unregistered trade names, jingles, slogans and logos owned by the Company,
(iii) each pending patent, trademark or service mark application of the Company;
and (iv) each material license or agreement to or from the Company with respect
to any of its Intellectual Property. The Company has made available to Buyer
correct and complete copies of all such patents, registrations, applications,
licenses, agreements, and permissions.

          (b) With respect to each item of Intellectual Property required to be
identified in the Company Disclosure Schedule pursuant to Section 4.16(a), and
except as set forth on the Company Disclosure Schedule: (i) the Company
possesses all right, title, and interest in and to the item, free and clear of
any Security Interest, license, or other restriction; (ii) the item is not
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge; (iii) no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the Company’s Knowledge, is
threatened which challenges the legality, validity, enforceability, use, or
ownership of the item; and (iv) the Company has never agreed to indemnify any
Person for or against any interference, infringement, misappropriation, or other
conflict with respect to the item.

          (c) The Company Disclosure Schedule identifies each material item of
Intellectual Property that any third party owns and that the Company uses
pursuant to license, sublicense, agreement, or permission (other than
“off-the-shelf” software). The Company has delivered to Buyer correct and
complete copies of all such licenses, sublicenses, agreements, and permissions
(as amended to date). To the Company’s Knowledge, with respect to each item of
Intellectual Property required to be identified in the Company Disclosure
Schedule pursuant to this Section 4.16(c) and except as set forth on the Company
Disclosure Schedule: (i) the license, sublicense, agreement, or permission
covering the item is legal, valid, binding, enforceable, and in full force and
effect in all material respects; (ii) no party to the license, sublicense,
agreement, or permission is in material breach or default, and no event has
occurred which with notice or lapse of time would constitute a material breach
or default or permit termination, modification, or acceleration thereunder;
(iii) no party to the license, sublicense, agreement, or permission has
repudiated any material provision thereof; and (iv) the Company has not granted
any sublicense or similar right with respect to the license, sublicense,
agreement, or permission.

          (d) To the Company’s Knowledge, the Company has not interfered with,
infringed upon, misappropriated, or violated any material Intellectual Property
rights of third parties in any material respect, and the Company has never
received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that the Company or any such person must license or refrain from

31



--------------------------------------------------------------------------------



 



Exhibit 10.44

using any Intellectual Property rights of any third party). To the Company’s
Knowledge, no third party has interfered with, infringed upon, misappropriated,
or violated any material Intellectual Property rights of the Company in any
material respect.

          (e) The Company owns or has the right to use pursuant to license,
sublicense, agreement, or permission all Intellectual Property necessary for the
operation of the Business of the Company as presently conducted. Each item of
Intellectual Property owned or used by the Company immediately before the
Closing hereunder will be owned or available for use by the Company on identical
terms and conditions immediately subsequent to the Closing hereunder. The
Company has taken all reasonable action to maintain and protect each item of
Intellectual Property that it owns or uses that is material to the operation of
the Business.

          (f) To the Company’s Knowledge, the Company will not interfere with,
infringe upon, misappropriate, or otherwise come into conflict with, any
Intellectual Property rights of third parties as a result of the continued
operation of its Business as presently conducted.

          (g) To the Company’s Knowledge, all software comprising the
Intellectual Property is in a version currently supported by the applicable
vendors.

     Section 4.17 Material Agreements.

          (a) The Company Disclosure Schedule contains a true and complete list
of all Material Agreements, excluding the Provider Contracts (disclosure of
which shall be governed solely by Section 4.18, below), that includes the name
of the contracting parties, the name of the Material Agreement and the date of
the Material Agreement and all amendments to it. The Company has delivered or
made available to Buyer complete copies of all Material Agreements and other
Contracts, including all amendments thereto, except for Contracts which shall be
terminated prior to the Closing. Except as set forth in the Company Disclosure
Schedule, all such Material Agreements are in full force and effect and are the
valid and binding obligations of the Company, enforceable in accordance with
their respective terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally, and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefore may be brought. Except as set
forth on the Company Disclosure Schedule, neither the Company nor, to the
Company’s Knowledge, any other Person is in default or breach in the observance
or the performance of any term or obligation to be performed by it under any
Material Agreement except for such defaults or breaches the effect of which,
individually or in the aggregate, would not have a Material Adverse Effect.
Except as set forth on the Company Disclosure Schedule, the other party to each
Material Agreement to which the Company is a party is not an Affiliate of, and
otherwise does not have any economic interest in, the Company.

     (b) The Payor Contracts include the Medicaid Contract, the CHP Contract,
the FHP Contract and, if obtained before Closing, the Managed Long-Term Care
Contract.

32



--------------------------------------------------------------------------------



 



Exhibit 10.44

     (c) Except as provided in the Company Disclosure Schedule, all of the
Company’s oral agreements are terminable with no more than 30 days’ notice and
do not involve amounts in excess of $25,000 individually.

     Section 4.18 Providers and Provider Contracts.

          (a) The Company Disclosure Schedule contains a true and complete list
of all Provider Contracts by Provider type. With respect to the Provider
Contracts with hospital Providers, the Company Disclosure Schedule includes the
name of the contracting parties, the name of the Contract, the date of the
Contract and all amendments to it. Except as provided on the Company Disclosure
Schedule, each Provider Contract contains a written addendum or attachment which
allows for payments under the Medicaid Contract, the CHP Contract and the FHP
Contract.

          (b) Except as set forth on the Company Disclosure Schedule, none of
the Provider Contracts (i) is terminable on notice of more than 90 days; (ii)
obligates the Company to purchase reinsurance for the Provider or otherwise
adjusts the compensation payable to such Provider based on claims experience,
(iii) requires the Company to pay a Provider on a most-favored provider basis,
(iv) obligates the Company to pay access or administrative fees, (v) has a
profit-sharing or risk-sharing component, (vi) delegates to a Provider medical
management duties, (vii) requires the Company to provide stop loss protection to
a Provider, (viii) includes any provision for rate escalation without the
Company’s written consent, or (ix) to the Company’s Knowledge, violates any law.

          (c) The Company has compensated and currently compensates each
Provider for services to Members in accordance with the rates and fees set forth
in the applicable Provider Contract.

          (d) Set forth on the Company Disclosure Schedule is a description of
each written material complaint received by the Company from a Provider since
January 1, 2004, and generally describes the nature and disposition of such
complaint, including the amount involved.

          (e) None of the Providers who or which is a “physician” or “physician
group” (as such terms are defined at 42 C.F.R. § 418.479 et seq. are placed at
“substantial financial risk” (as also defined by such regulation) as a result of
the Provider Contracts with the Company.

     Section 4.19 Absence of Certain Changes or Events. Except as set forth on
the Company Disclosure Schedule, since December 31, 2003, the Company has
conducted the Business only in the ordinary course and has not:

          (a) suffered any material adverse change in condition (financial or
otherwise), (including, without limitation, any change in its premium or other
revenues, claims or other costs including IBNR, or relations with governmental
authorities, Members, Providers, Payors, or any of its employees, agents,
underwriters, or others);

          (b) incurred any indebtedness, obligation or other liability
(contingent or otherwise), except in the ordinary course of its business
consistent with its past practice and, to

33



--------------------------------------------------------------------------------



 



Exhibit 10.44

the Company’s Knowledge, there does not exist a set of circumstances that could
reasonably be expected to result in any such indebtedness, obligation or
liability;

          (c) failed to pay any medical claim liability or indebtedness when due
(subject to its right to challenge such liability or indebtedness in good
faith);

          (d) created, permitted or allowed any Security Interest with respect
to the Assets (except Permitted Encumbrances and liens which the Company will
cause to be discharged and released as of the Closing Date);

          (e) made any material increase in the compensation payable by the
Company (or for which the Company may have any liability) to any Provider except
as set forth in writing in a Provider Contract;

          (f) except for Provider Contracts, executed, amended, or terminated
any Material Agreement to which it is or was a party or by which any of the
Assets are bound or affected; amended, terminated or waived any of its material
rights thereunder; or received notice of termination, amendment, or waiver of
any Material Agreement or any material rights thereunder;

          (g) instituted, settled, or agreed to settle, any litigation, action,
or proceeding before any Governmental Entity;

          (h) entered into any agreement or made any commitment to take any of
the types of action described in subsections 4.19(a) through 4.19(g) above; or

          (i) received any adverse communications or reports or any
notifications from a Payor regarding a change to any Payor Contract.

     Section 4.20 Labor Matters. The Company is not a party to, or bound by, any
collective bargaining agreement, contract or other agreement or understanding
with any labor union or labor organization. There is no unfair labor practice or
labor arbitration proceeding pending or, to the Company’s Knowledge, threatened
against the Company. There is no strike, picketing, slowdown or work stoppage by
or concerning the employees of the Company pending against or involving the
Company. No representation question is pending or, to the Company’s Knowledge,
threatened respecting any of the employees of the Company. The Company is not
liable for or in arrears for any wages, benefits, taxes, damages or penalties
for failing to comply with any law, rule, regulation, ordinance, order or decree
relating in any way to labor or employment. To the Company’s Knowledge, no
executive, key employee or significant group of employees plans to terminate
employment with the Company during the next 12 months.

     Section 4.21 Insurance. The Company Disclosure Schedule contains a complete
and correct list of insurance policies, including, without limitation,
insolvency insurance, that the Company maintains, specifying policy limit, type
of coverage and expiration date for each policy. Such policies are in full force
and effect as of the date hereof.

34



--------------------------------------------------------------------------------



 



Exhibit 10.44

     Section 4.22 Employees. The Company Disclosure Schedule lists the names and
job titles of all employees of the Company as of September 30, 2004 (and updated
as of the Closing Date). The respective base salaries, current year’s bonuses
and positions and whether such employees are parties to a written employment
agreement with the Company for such employees are listed on the “Careplus
Employee Disclosure Schedule”, which has been delivered by the Company to Buyer.
Each employee’s length of service, employment commencement date and whether the
employee is full or part time, salaried or hourly paid and the benefits received
by such employee have been provided to Buyer. All employees are actively engaged
in the operation of the Business in accordance with their job descriptions.

     Section 4.23 Independent Contractors. Since January 1, 2000, all
individuals performing services for the Company as independent contractors
should not have been properly classified as employees of the Company at the time
such services were performed under tax, workers’ compensation and other Federal
or State law and regulations.

     Section 4.24 Relations and Members. The Company Disclosure Schedule lists
each material written complaint received by the Company from a Member concerning
any aspect of the Business since January 1, 2004, and generally describes the
nature and disposition of such complaint.

     Section 4.25 Books and Records. The minute books and membership records of
the Company, as previously made available to Buyer, contain accurate records of
all meetings of and all actions or written consents by the Board of Managers and
members of the Company.

     Section 4.26 Brokers or Finders. Except for Banc of America Securities,
whose fees will be paid by Company Members or Company Members shall cause Agent
to pay such fees on their behalf, no agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee in connection with any of
the transactions contemplated by this Agreement for which Buyer shall have any
liability as a result of any action by the Company or Company Members, or of
their agents.

     Section 4.27 Business Operations. The only business that the Company has
conducted since its formation is the Business (or portions thereof). The Company
Disclosure Schedule lists all of the Company’s business addresses since 2000,
and all trade names and names of predecessor entities used by the Company since
2000. The Company has not been a party to a merger, consolidation, liquidation,
recapitalization or other business combination.

     Section 4.28 Powers of Attorney. There are no outstanding powers of
attorney executed on behalf of the Company.

     Section 4.29 Guarantees. The Company is not a guarantor or otherwise
responsible for any liability or obligation (including indebtedness) of any
other Person and is not a party to a letter of credit agreement or a contract of
suretyship.

35



--------------------------------------------------------------------------------



 



Exhibit 10.44

     Section 4.30 Receivables. Except as set forth on the Company Disclosure
Schedule, all Receivables of the Company: (i) are properly reflected on the
books and records of the Company; (ii) are valid receivables and are not subject
to any setoffs, defenses or counterclaims; (iii) are collectible subject only to
the reserves for bad debt set forth in the Closing Balance Sheet; (iv) have
arisen from bona fide transactions in the ordinary course of business; and
(v) are properly billed to the proper Payor or Provider in accordance with
applicable law and the applicable Payor Contract or Provider Contract.

     Section 4.31 Banks and Depositories. The Company Disclosure Schedule sets
forth: (i) a true and complete list of the name and address of each bank,
savings and loan or other financial institution in which the Company has an
account or safe deposit bank; (ii) the identity of each such account or safe
deposit box; (iii) the names of all persons authorized to draw on each account
and to have access to each safe deposit box; and (iv) the name of the bank
contact person.

     Section 4.32 Limitation on Use of Funds.

          (a) Pursuant to 31 U.S.C. 1352 and 45 CFR Part 93, no federal
appropriated funds have been paid or will be paid to any Person by or on behalf
of the Company for the purpose of influencing or attempting to influence an
officer or employee of any agency, a member of Congress in connection with the
award of any federal contract, the making of any federal grant, the making of
any federal loan, the entering into of any cooperative contract, or the
extension, continuation, renewal, amendment, or modification of any federal
contract, grant loan, or cooperative contract.

          (b) Since January 1, 2001, if any funds other than federal
appropriated funds have been paid by the Company to any Person for the purpose
of influencing or attempting to influence an officer or employee of any agency,
a member of Congress, an officer or employee of any agency, a member of
Congress, an officer or employee of Congress, or an employee of a member of
Congress in connection with the award of any federal contract, the making of any
federal grant, the making of any federal loan, the entering into of any
cooperative contract, or the extension, continuation, renewal, amendment, or
modification of any federal contract, grant, loan, or cooperative contract, and
the contract exceeds $100,000, such Person has completed and submitted Standard
Form LLL, “Disclosure of Lobbying Activities”, in accordance with its
instructions, a copy of which is attached as part of the Company Disclosure
Schedule.

     Section 4.33 Terrorism Compliance. The Company is in compliance with
(i) Executive Order 13224 (66 FR 49079), Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
and all rules and regulations promulgated thereunder and (ii) United States
Public Law No. 107-56, Uniting and Strengthening America by Providing
Appropriate Tools required to Intercept and Obstruct Terrorism of 2001 and all
rules and regulations promulgated thereunder.

36



--------------------------------------------------------------------------------



 



Exhibit 10.44

     Section 4.34 Condition of Assets.

               (a) All Assets. The Assets constitute all of the assets used to
operate the Business as presently conducted.

               (b) Tangible Personal Property. The Company Disclosure Schedule
contains a true and complete list of all material items of Tangible Personal
Property that is owned by the Company. Any material Tangible Personal Property
that is leased by the Company, whether as lessor or lessee, is separately
designated on the Company Disclosure Schedule and all related lease agreements
are described thereon.

               (c) Good Title, Operating Condition. Except as set forth on the
Company Disclosure Schedule: (i) the Company has good and valid title to or the
unrestricted right to use all of the Assets owned, leased or licensed by it,
free and clear of all Security Interests (other than Permitted Encumbrances),
and (ii) all Tangible Personal Property, is in good operating condition for the
operation of the Business, normal wear and tear excepted.

     Section 4.35 Standby Agreements. The Company is not party to any standby
agreement or backup contract with respect to the sale of the Membership
Interests, the Assets or the Business and the Company has terminated any
discussions with third parties with respect to any such proposed sale.

     Section 4.36 Misstatements and Omissions. No representation or warranty
made by the Company in this Agreement, or in any statement, certificate,
exhibit, schedule, or other document furnished to Buyer pursuant hereto or in
connection with the Transaction contemplated herein contains any untrue
statement of material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT

     Buyer and Parent represent and warrant to Company Members and the Company
as follows:

     Section 5.1 Organization. Each of Buyer and Parent is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as is now being
conducted. Buyer is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction in which the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary. Buyer will have 100 shares of
capital stock issued and outstanding on the Closing Date.

     Section 5.2 Authorization; Validity of Agreement; Necessary Action. Each of
Buyer and Parent has the corporate power and authority to execute, deliver and
perform the Transaction Documents and to consummate the transactions
contemplated thereby. The execution, delivery

37



--------------------------------------------------------------------------------



 



Exhibit 10.44

and performance by each of Buyer and Parent of the Transaction Documents and the
consummation of the Merger and the transactions contemplated thereby, have been
duly and validly authorized by all necessary corporate proceedings and such
authorization has not been withdrawn or amended in any manner. This Agreement
has been, and each of the other Transaction Documents required to be entered
into pursuant to this Agreement will be, duly executed and delivered by each of
Buyer and Parent and, assuming due and valid authorization, execution and
delivery hereof and thereof by Company Members and the Company, are or will be
legal, valid and binding obligations of Buyer and Parent, enforceable against it
in accordance with its terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally; and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefore may be brought.

     Section 5.3 Consents and Approvals; No Violations. Except as disclosed on
the Buyer Disclosure Schedule and except for matters specifically described in
this Agreement, neither the execution, delivery or performance of this Agreement
and each of the other agreements and instruments required to be entered into
pursuant to this Agreement by Buyer or Parent, nor the consummation by Buyer or
Parent of the transactions contemplated hereby and thereby will (i) violate or
conflict with any provision of the articles of incorporation, bylaws or other
organizational documents of Buyer or Parent; (ii) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which Buyer or Parent is a party or by which any of them or any of their
properties or assets may be bound; (iii) to Buyer’s or Parent’s knowledge,
violate or conflict with any order, writ, judgment, injunction, decree, law,
statute, rule or regulation applicable to Buyer or Parent, if any, or any of its
properties or assets; or (iv) require on the part of Buyer or Parent any filing
or registration with, notification to, or authorization, consent or approval of,
any Governmental Entity.

     Section 5.4 Brokers or Finders. Buyer and Parent represent with respect to
themselves, their Subsidiaries and their Affiliates but not with respect to
Company Members or the Company, that no agent, broker, investment banker,
financial advisor or other firm or Person is or will be entitled to any broker’s
or finder’s fee or any other commission or similar fee in connection with any of
the transactions contemplated by the Agreement for which Company Members shall
have any liability as a result of any action by Buyer or Parent or any of
Buyer’s or Parent’s Affiliates or agents.

     Section 5.5 Litigation. Except as set forth on the Buyer Disclosure
Schedule, there are no material claims, counterclaims, administrative actions,
suits, proceedings or investigations pending or, to Buyer’s or Parent’s
knowledge, threatened, against Buyer or Parent, which would restrain or
challenge this Transaction.

     Section 5.6 No Bankruptcy. Neither Buyer nor Parent is subject to
Bankruptcy or any similar proceeding.

38



--------------------------------------------------------------------------------



 



Exhibit 10.44

     Section 5.7 Disqualifying Background. Except as set forth on the Buyer
Disclosure Schedule, none of Buyer’s or Parent’s officers and directors has ever
been debarred, suspended, or otherwise excluded from participating in any state
or federally funded healthcare program, or, to Buyer’s or Parent’s knowledge,
has engaged in conduct or holds a position that would reasonably prevent or
materially delay Parent from being approved by DOH as owner of the Company.
Parent is not party to any agreement, judgment, order, consent, or equitable
relief, written or oral, that would limit or restrict Parent in any manner from
conducting the Business.

     Section 5.8 Misstatements and Omissions. No representation or warranty made
by Buyer or Parent in this Agreement, or in any statement, certificate, exhibit,
schedule, or other document furnished to Company Members or the Company pursuant
hereto contains any untrue statement of material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading.

ARTICLE VI
COVENANTS

     Section 6.1 Interim Operations of the Company. Except (i) as contemplated
by this Agreement, (ii) as disclosed on the Company Disclosure Schedule, or
(iii) with the prior written consent of Buyer (which consent shall not be
unreasonably withheld), after the date hereof and until the earlier of (x) the
Closing Date or (y) the termination of this Agreement (the “Interim Period”),
the Company shall:

          (a) conduct the Business in the ordinary and usual course, consistent
with past practice;

          (b) not amend the Company’s articles of organization or Operating
Agreement;

          (c) not (i) split, combine or reclassify the Membership Interests,
(ii) issue or sell any additional membership interests or securities convertible
into or exchangeable for, or options, warrants, calls, commitments or rights of
any kind to acquire, the Membership Interests, or (iii) redeem, purchase or
otherwise acquire, directly or indirectly, any Membership Interests;

          (d) not adopt any new employee benefit plan or materially increase any
compensation or enter into or amend any written employment, termination or
similar agreement with any of its present or future officers, directors or
employees, except for those required under existing plans or programs;

          (e) not acquire any assets with a cost in excess of $50,000 or sell,
lease or dispose of any material assets required for the operation of the
Business as currently conducted unless such asset is obsolete, damaged or
replaced in the ordinary course of business;

39



--------------------------------------------------------------------------------



 



Exhibit 10.44

          (f) not amend, supplement or otherwise alter, any Contracts or
relationships with any Payor, Provider or other party, except in the ordinary
course of business consistent with past practice;

          (g) not (i) incur or assume any long-term or short-term debt or issue
any debt securities, (ii) assume, guarantee, endorse or otherwise become liable
or responsible for the obligations of any unaffiliated third party, (iii) make
any loans, advances or capital contributions to, or investments in, any
unaffiliated third party, or (iv) pledge or otherwise encumber the Membership
Interests or any of the Assets, or create any lien with respect to either except
Permitted Encumbrances;

          (h) not acquire (by merger, consolidation or acquisition of stock or
assets) any corporation, partnership or other business organization or division
thereof or any equity interest therein;

          (i) not adopt a plan of complete or partial liquidation or resolutions
providing for or authorizing such liquidation or a dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization, unless
required by law or administrative order;

          (j) not change the accounting methods used by it, unless required by
GAAP or applicable law;

          (k) not make any tax election or changes to the Company’s tax
accounting methods;

          (l) use commercially reasonable efforts not to allow the Company to
suffer a Material Adverse Effect;

          (m) keep in full force and effect its Authorizations, Permits and the
insurance covering the Company and its assets comparable in amount and scope of
coverage to that currently maintained;

          (n) not enter into any agreement or commitment to take any of the
actions described in Section 6.1(b) — (k) above; and

          (o) collect or write off all of the Company’s accounts receivable
other than the Receivables.

     Section 6.2 Access to Information.

          (a) Throughout the Interim Period, the Company shall afford Buyer and
its authorized representatives reasonable access during normal business hours to
the Company’s Contracts and officers and, with reasonable prior notice to the
Company and the Company’s consent (which shall not unreasonably be withheld), to
the Company’s employees, Providers and Payors, and the Company will use all
reasonable efforts to cause its representatives to furnish promptly to Buyer
such additional financial and operating data and other information as to the

40



--------------------------------------------------------------------------------



 



Exhibit 10.44

Company’s businesses and properties as Buyer or its authorized representatives
may from time to time reasonably request.

          (b) During the Interim Period, within 30 days of the end of each
monthly or quarterly (as applicable) reporting period, the Company shall provide
to Buyer a copy of the Company’s unaudited interim financial statements for such
month, including a balance sheet, an income and expense statement and a
statement of cash flow for such month and year to date. The Company shall also
provide medical claim lag triangles and quarterly MMCOR filings in a timely
fashion as soon as such triangles and filings are available. If the Closing does
not occur by March 31, 2005, the Company shall provide to Buyer a copy of its
audited financial statements for the period January 1, 2004 through December 31,
2004, including a balance sheet as of December 31, 2004 and income statements,
related footnotes and supporting schedules prepared in accordance with GAAP and
GGK will provide KPMG access to its workpapers, provided that the customary
workpaper access letter in the public accounting industry is signed and
delivered to GGK.

          (c) For a period of five (5) years following the Closing Date, Parent
shall, and shall cause its Affiliates to, maintain and make available to Company
Members, on Agent’s reasonable request, copies of any and all information, books
and records relating to the Assets and the Business. Any information obtained
pursuant to this Section shall be kept confidential by Company Members, unless
and only to the extent that disclosure is required by law, legal process or
regulatory authority. After such five-year period, Parent and the Company may
dispose of such information, books and records, provided that before such
disposition, Parent and the Company shall give Agent the opportunity to take
possession of such information, books and records.

     Section 6.3 Maintenance of Certain Insurance

          (a) The Company shall purchase before Closing at Company Members’
expense a reporting form tail endorsement covering a period of five (5) years
before the Closing Date for its directors and officers liability insurance and
professional liability insurance, including coverage for the benefit of the
former directors, officers and employees of the Company. At Closing, Agent shall
deduct the cost of such insurance from the Closing Cash Amount to pay for such
insurance before distributing the net proceeds of the Closing Cash Amount to
Company Members.

          (b) At Company Members’ option, the Company shall purchase before
Closing at Company Members’ expense a reporting form tail endorsement covering a
period of five (5) years before the Closing Date, for the current fiduciary
liability insurance coverage as to the Company, Company Members, and the former
directors and officers of the Company. At Closing, Agent shall deduct the cost
of such insurance, if any, from the Closing Cash Amount to pay for such
insurance before distributing the net proceeds of the Closing Cash Amount to
Company Members.

     Section 6.4 Tax Matters.

41



--------------------------------------------------------------------------------



 



Exhibit 10.44

          (a) Transfer Taxes. All documentary or other similar taxes, charges or
fees imposed by any Governmental Entity with respect to the Merger shall be
borne by Company Members.

          (b) Apportionment; Preparation of Tax Returns. The Taxes shall be
apportioned based, in the case of real, franchise, intangible and personal
property Taxes, on a per diem basis, and, in the case of other Taxes (including,
without limitation, Income Taxes), on the actual activities, taxable income or
loss of during the applicable periods based on a closing of the books at the end
of the Closing Date. Parent shall cause the Company to prepare and file all Tax
Returns for the Company that are due for periods ending after the Effective
Time. Agent shall have the right to review and approve, which approval shall not
be unreasonably withheld or delayed, any Tax Returns, other than a consolidated
return of Parent and its Affiliates, that include a Pre-Closing Partial Period
for which Company Members may be liable for Taxes. If a Pre-Closing Partial
Period is included in a consolidated return of Parent and its Affiliates, Parent
shall give Agent reasonable information and access to necessary books and
records to verify Company Members’ liability for Taxes for such Pre-Closing
Partial Period.

          (c) Mutual Cooperation. As soon as practicable, Parent shall deliver
to Agent, such information and other data relating to Tax Returns and Taxes of
the Company and shall provide such other assistance as may reasonably be
requested, to cause the completion and filing of all Tax Returns for periods
ending before the Effective Date or to respond to audits by any taxing
authorities with respect to any Tax Returns or taxable periods or to otherwise
enable Company Members, Parent and the Company to satisfy their accounting or
Tax requirements. Any information obtained pursuant to this Section 6.4(c) shall
be kept confidential by the parties, unless and only to the extent that
disclosure is required by law, legal process or regulatory authority.

          (d) Consent. Whenever any taxing authority asserts a claim, makes an
assessment or otherwise disputes the amount of Company Taxes for any
pre-Effective Date period, Parent shall promptly inform Agent. However, if
Parent does not give prompt notice to Company Members, Company Members shall not
be relieved of liability unless Parent’s delay materially prejudices the
Company’s or Company Members’ liability. If the Taxes in controversy relate
solely to the periods before the Effective Time, Agent shall have the right to
control any resulting proceedings and, with Parent approval, which will not be
unreasonably withheld, to determine whether and when to settle any such claim,
assessment or dispute, to the extent such proceedings or determinations affect
the amount of Taxes for which Company Members may be liable under this
Agreement. In all other matters, Parent shall have the right to control any
resulting proceedings and, with input from Agent to the extent Taxes for which
Company Members may be liable under this Agreement are at issue, to determine
whether and when to settle any such claim, assessment or dispute to the extent
such proceedings or determinations affect the amount of Taxes for which Company
Members may be liable under this Agreement.

     Section 6.5 Audited Financial Information. Company Members acknowledge that
Parent is a reporting company pursuant to the Securities Act of 1933, as amended
(the “Securities Act”) and/or the Securities Exchange Act of 1934, as amended,
(the “Exchange

42



--------------------------------------------------------------------------------



 



Exhibit 10.44

Act”). Parent may file or include in its filings with the SEC (the “Securities
Filings”) the “Financial Statements” for the Company and its Subsidiaries on a
consolidated basis including the Form 8-K due within 75 days after the Closing
Date.

     Section 6.6 Publicity. On execution of this Agreement and before Closing,
Buyer and/or Parent will issue press releases with prior written notice to the
Company. On and after Closing, Parent may issue press releases without any
notice to the Company. Neither Company Members nor the Company nor any of their
respective Affiliates shall issue any press release or any other public
statement or any correspondence or other communication with respect to the
execution and the Closing of this Agreement unless Buyer shall have had the
prior opportunity to review and comment thereon and such release or statement
has been consented to by Buyer. The Company acknowledges Parent’s reporting and
disclosure obligations under the Exchange Act, other federal and state
securities laws and case interpretations of such laws, whether as reported in
its Securities Filings or in its everyday discussions with securities analysts,
shareholders and the press. Company Members and the Company hereby consent to
Buyer’s and Parent’s dissemination of such information in statements other than
press releases.

     Section 6.7 Approvals and Consents; Cooperation; Notification.

          (a) The Company and Buyer shall cooperate with each other in good
faith in obtaining, as promptly as practicable (i) all required consents of
Governmental Entities; (ii) consents of all other third parties necessary to
consummate the Transaction; and (iii) as necessary, all consents of Payors and
other third parties under the Material Agreements to the change of control of
the Company. In this regard, the Company shall assist in coordinating (and
attend, at the Company’s option) Buyer’s meetings and telephone conferences with
Providers, applicable Governmental Entities, Payors and local community and
trade organizations.

          (b) Buyer and the Company shall take all actions necessary to file, as
soon as practicable, all notifications, filings and other documents required to
be filed by such party with all Governmental Entities, and obtain all other
authorizations, approvals, consents or waivers, and to respond as promptly as
practicable to any inquiries received from any Governmental Entity for
additional information or documentation in connection therewith. Without
limiting the generality of the foregoing, each of the parties will file (and the
Company will file, and the filing fees shall be shared 50% by Company Members
and 50% by Buyer pursuant to Section 11.12(c)) any Notification and Report Forms
and related material that it may be required to file with the Federal Trade
Commission and the Antitrust Division of the United States Department of Justice
under the HSR Act, will use its reasonable best efforts to obtain (and the
Company will use its reasonable best efforts to obtain) a waiver from the
applicable waiting period, and will make any further filings pursuant thereto
that may be necessary, proper, or advisable in connection therewith.

          (c) The Company and Buyer shall (i) promptly advise each other on
receiving any communication from any Governmental Entity or other Person whose
consent or approval is required for consummation of the Transaction which causes
such party to believe that there is a reasonable likelihood that any Required
Consent will not be obtained or that the receipt of any such Required Consent
will be materially delayed and (ii) promptly advise each other of the

43



--------------------------------------------------------------------------------



 



Exhibit 10.44

occurrence or failure to occur of an event that would, or, with the lapse of
time would, cause any condition to the consummation of the Transaction
contemplated hereby not to be satisfied.

          (d) To ensure an effective transition of the Business to Buyer, the
parties agree that at all times before the Closing Date, the Company shall:

               (i) orient, educate and otherwise train Buyer and permit Buyer to
work with the President of the Company regarding (A) the Company’s current
operating policies and procedures (to ensure continuity of administration),
(B) the health plan benefits and services offered by the Company to the Company
Members including, without limitation, member services, member outreach and
education, and preventative medicine programs, (C) the Providers and the
Provider Contracts, (D) the Payors and the Payor Contracts and (E) the Company’s
medical management policies and procedures and (F) the operations of the
Business;

               (ii) as coordinated by the Company’s President, grant Buyer
access to and help Buyer interface with the phone information network used by
the Company in connection with the Business and make available to Buyer, in all
media reasonably available, such information as may prepare the Company to
continue to pay claims arising under the Provider Contracts after the Closing
Date and otherwise operate the Business.

     Section 6.8 Regulatory Filings. The Company shall make all filings due on
or before the Closing Date with Governmental Entities in accordance with the
Company’s usual business practices, and will give Buyer advance copies of the
proposed filings so that Buyer will be able to give the Company its comments on
the proposed filings.

     Section 6.9 Further Assurances. Each party agrees to use all reasonable
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the Transaction.

     Section 6.10 Conditions. Buyer, Parent, the Company and Company Members
covenant and agree that, subject to the provisions of Article IX hereof, if any
event should occur, either within or without the control of any party hereto,
that would prevent fulfillment of the conditions of any party to consummate the
Transaction, the parties shall each use all commercially reasonable efforts to
cure the event as expeditiously as possible; provided, however, that upon the
occurrence of such event, no party shall have any obligation to take any action
not specifically required by the terms of this Agreement to cure such event if
such action would be unduly burdensome or would have a Material Adverse Effect
on such party.

     Section 6.11 Revised Company Disclosure Schedule. The Company shall deliver
to Buyer a revised Company Disclosure Schedule if required to reflect changes in
the Company Disclosure Schedule arising between the execution of this Agreement
and the Closing Date; provided, however, that, except for changes that are
permitted by the terms of this Agreement, no change in the Company Disclosure
Schedule will be binding on Buyer without its prior written consent, which
consent will not be unreasonably withheld.

44



--------------------------------------------------------------------------------



 



Exhibit 10.44

     Section 6.12 New Contracts. Except in the case of the Provider Contracts
terminable at will on notice of 90 days or less, Contracts (other than Material
Agreements) entered into in the ordinary course of business, the replacement of
employees on similar terms and conditions of employment, and the renewal of
existing Contracts in the ordinary course of business, any new Material
Agreements to be executed after the date of this Agreement on behalf of the
Company which will not expire on or before the Closing Date shall require the
prior written approval of a designated representative of Buyer, which consent
will not be unreasonably withheld.

     Section 6.13 No Solicitation. During the Interim Period, neither Company
Members nor the Company nor their respective managers, officers, employees,
advisors and representatives shall, directly or indirectly, solicit, initiate or
encourage (including by way of furnishing information) any Acquisition Proposal
from any Person, or engage in or continue discussions or negotiations relating
to any Acquisition Proposal, and shall direct its managers, officers, financial
advisors and other authorized representatives to refrain from taking any such
action. For the purposes of this Agreement, “Acquisition Proposal” shall mean,
with respect to the Company and the Business, any proposal or offer for, or any
written statement of intention (by public announcement or otherwise) by any
Person or group to effect, any merger or consolidation with, or acquisition of
substantially all of the equity interests or assets of, or other business
combination involving, the Company or the Business. The Company shall
immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Persons conducted heretofore with respect
to any of the foregoing, and the Company shall immediately demand that any such
persons return to the Company any confidential information and/or materials such
persons may have received from the Company during the course of such activities,
discussions or negotiations. Company Members and the Company acknowledge and
agree that any remedy at law for breach of the foregoing covenants shall be
inadequate, and in addition to any other relief which may be available, Buyer
shall be entitled to temporary and permanent injunctive relief without the
necessity of proving actual damages, posting bond or providing security, and
without regard to the adequacy of any remedy at law.

     Section 6.14 Collection of Receivables, Other Assets. After the Closing
Date, Parent shall cause the Company to use commercially reasonable efforts to
collect the Receivables in the ordinary course of business, which efforts shall
not include a requirement to pay any attorney’s fees or out of pocket costs to
third parties. If the Company shall not have collected the amount of
Receivables, net of any reserve for bad debt, set forth on the Closing Balance
Sheet by the 120th day after the Effective Time, Parent at its option, may
assign such uncollected Receivables to Agent for the benefit of Company Members
and Agent shall cause Escrow Agent to distribute from the Escrow Account to the
Company the difference between the amount of Receivables, net of any reserve for
bad debts, on the Closing Balance Sheet, and the amount of Receivables collected
by the Company after Closing.

     Section 6.15 Meeting of Company Members. Promptly after execution and
delivery of this Agreement by Buyer, Parent and Company, Company will give
written notice of a meeting of Company Members to be held for the purpose of
obtaining their approval to this Agreement and the Transaction, which meeting
will be held within 30 days of the date hereto. By their signatures hereto,
Joseph Zappala and Karin Ajmani agree to vote their Membership Interests, and
any Membership Interests held by proxy pursuant to the proxies given them under
the

45



--------------------------------------------------------------------------------



 



Exhibit 10.44

Support Agreements executed by various Company Members, in favor of approving
this Agreement and the Transaction.

ARTICLE VII
TRANSITION

     Section 7.1 Employees.

          (a) Except as provided in Section 7.1(c) and 7.1(d), neither Company
Members nor the Company shall make any commitments to any of the Company’s
officers or employees with respect to their continued employment after the
Effective Time. As coordinated by the Company’s transition officer and/or
President, the Company shall, upon Buyer’s request, permit Buyer to interview
the Company’s employees. The Company shall be responsible to pay on or before
Closing Date all stay for pay, retention and severance payment which Company is
obligated to pay to Company’s employees prior to the Closing. The Company will
be responsible for all retention and severance payments which accrue after the
Closing to the extent that the Company contracted for such obligations prior to
the Closing and such obligations are included on the Company Disclosure
Schedule.

          (b) The Company will work with Buyer during the Transition Period in
developing a plan for the eventual termination of the Company’s Benefit Plans
after Closing.

          (c) On the Closing Date, Zappala shall have entered into a consulting
agreement with the Company in the form agreed to by the parties.

          (d) On and after the Closing, the Company’s current employment
agreement with Karin Ajmani shall continue to be in place and effective.

ARTICLE VIII
INDEMNIFICATION

     Section 8.1 Basic Provisions.

          (a) Indemnification of Buyer and Parent.

               (i) Subject to the limitations set forth in this Article VIII,
Company Members, individually and only to the extent of their respective
individual obligations hereunder, agree to indemnify, defend and hold Buyer,
Parent and their officers, directors, agents, Affiliates, and their respective
successors and permitted assigns, harmless from and in respect of any and all
losses, damages, costs and reasonable expenses (including, without limitation,
reasonable expenses of investigation and defense fees and disbursements of
counsel and other professionals) (individually a “Loss” and collectively,
“Losses”) that they may incur arising out of or due to (A) any inaccuracy in or
breach of any representation or warranty made by such Company Member and
contained in Article III of this Agreement, or (B) any breach of a covenant of
such Company Member contained in this Agreement. Company Members shall be
entitled to any refunds of

46



--------------------------------------------------------------------------------



 



Exhibit 10.44

such Taxes (including interest) with respect to the pre-Closing Date periods
except to the extent that such refund of Taxes is reflected as an asset on the
Closing Balance Sheet. The representations, warranties, indemnifications and
covenants of Company Members set forth in Article III, this Section 8.1(a)(i)
and certain other provisions in this Merger Agreement are duplicated in the
Support Agreement because some Company Members may not be Signing Members. There
is no intent to increase the liability of any Signing Members by including such
provisions in both documents and no Signing Member’s liability for such
provisions shall increase as a result thereof.

               (ii) Except for the breach of any representation, warranty or
covenant of a Company Member for which such Company Member is individually
liable under Section 8.1(a)(i), Company Members severally agree to indemnify,
defend and hold Buyer, its officers, directors, agents and Affiliates and their
respective successors and permitted assigns, harmless from and in respect of any
and all Losses (which shall include, for purposes of this Section 8.1(a)(ii),
prospective rate adjustments by a Payor in lieu of a claim which would be
subject to this Section 8.1(a)(ii)) that they may incur (A) arising out of or
due to any breach of representation, warranty, covenant, undertaking or other
agreement of the Company or Company Members, under this Agreement as of the
Effective Time, (B) arising out of any claims by Dissenting Members relating to
the Merger (including but not limited to claims in excess of Dissenter’s
Allocable Consideration, claims challenging the Merger process, or claims
relating to indemnification obligations, or (C) arising of out those matters
disclosed in the Company Disclosure Schedule related to or arising out of or in
connection with the Assets, business operations, conduct, products and/or
employees (including former employees) of the Company in connection with the
operations of the Company or the Business on or before the Closing Date except
those Losses which are reserved for on the Closing Balance Sheet, but only to
the extent of such reserves. Parent’s exclusive source of recovery of amounts
due on account of Losses pursuant to Section 8.1(a)(ii)(A) and 8.1(a)(i)(C)
shall be through access to funds in the Escrow Account, Parent’s exclusive
source of recovery of amounts due on account of Losses pursuant to Section
8.1(a)(ii)(B) shall be through access to funds in the Dissenters’ Account
established under the Escrow Agreement; provided, nevertheless, that no claim
asserted by Parent or Buyer shall paid from funds deposited into the Escrow
Account in excess of the first $11,000,000 of such deposits exclusive of
Dissenters’ Withhold Amount deposited to the Escrow Account by Agent, Parent,
Buyer, Company Member or Company which excess will not be subject to Parent or
Buyer claims for any reason.

          (b) Indemnification of Company Members and the Company. Subject to the
limitations set forth in this Article VIII, Buyer and Parent agree to indemnify,
defend and hold Company Members, and before the Closing Date, the Company, and
their respective officers, directors, shareholders, members, agents and
Affiliates, and their respective successors and permitted assigns, harmless from
and in respect of any and all Losses that they may incur (i) arising out of or
due to any inaccuracy of any representation or the breach of any warranty,
covenant, undertaking or other agreement of Buyer contained in this Agreement,
(ii) related to or arising out of or in connection with the assets, business,
operations, conduct, products and/or employees of the Company or the Business
after the Closing Date, and (iii) all Taxes of the Company or any successor
accruing on or after the Effective Date. Parent shall be entitled to any refunds
of Taxes (including interest) accruing on or after the Effective Date and any
Taxes (and interest thereon) receivable included in computing Closing Book
Value.

47



--------------------------------------------------------------------------------



 



Exhibit 10.44

     Section 8.2 Survival of Representations and Warranties. The representations
and warranties and covenants of the parties contained in this Agreement or in
any instrument delivered pursuant to this Agreement will survive the Closing
through and including the Survival Date, provided, however, that Dissenting
Member Claims and those representations and warranties and indemnities with
respect to a Tax matter, an environmental matter, Benefit Plan matter, or a
title matter (collectively, “Superior Claims”) may be asserted at any time on or
before the expiration of the limitations period under applicable law. If Loss
under this Agreement is asserted by any party before the Survival Date, or in
the case of Superior Claims, before the expiration of the applicable limitations
period, such Loss shall survive until the existence of such Loss has been
finally established and the Loss is resolved as provided below. Anything to the
contrary contained herein notwithstanding, no party shall be entitled to recover
from any other for any Losses asserted against it pursuant to this Agreement
(i) unless and until the aggregate amount of all Losses of such party exceeds
Two Hundred Thousand Dollars ($200,000) and then for all such Losses and all
further Losses or (ii) other than Section 8.1(a)(i) Losses and as provided in
the Support Agreement, to the extent the aggregate amount of all Losses exceeds
the funds available in the Escrow Account.

     Section 8.3 Notice and Opportunity to Defend. If an event occurs which a
party asserts would give rise to any indemnification obligation pursuant to
Section 8.1, the party seeking indemnification (the “Indemnitee”) shall promptly
give written notice thereof to the other party obligated to provide
indemnification (the “Indemnifying Party”). If such event involves (i) any claim
or (ii) the commencement of any action or proceeding by a third Person
(collectively, the “Asserted Liability”), the Indemnitee will give such
Indemnifying Party prompt written notice of such claim or the commencement of
such action or proceeding describing the Asserted Liability in reasonable detail
and indicating the amount (estimated, if necessary) for which such party may be
liable; provided, however, that the failure to provide prompt written notice as
provided herein will relieve the Indemnifying Party of its obligations hereunder
only to the extent that such failure materially prejudices the Indemnifying
Party hereunder. For matters not involving a third party claim, the Indemnifying
Party shall have a period of 30 days after receipt of the Indemnitees’ notice to
give written notice to the Indemnitees announcing its intent to contest the
assertion of the Indemnitees (the “Contest Notice”). If a Contest Notice is not
provided within such period, such assertion of the Indemnitees shall be deemed
accepted and the amount of the Losses shall be deemed established. If a Contest
Notice is provided, the contested assertion shall be resolved through binding
arbitration as provided in Section 11.2. For matters involving third party
claims, the amount of the Losses shall not be deemed established until the claim
has been resolved with the third party as provided in Sections 8.3(a) and
(b) below.

          (a) Provider Contracts, Current Employee or Payor Matters. If an
action is brought against the Company with respect to a Provider Contract, a
current employee (as of the Closing Date) of the Company or a Payor, Parent
shall defend the action. Agent shall have the right to participate, at its own
expense, in the defense of such Asserted Liability provided that Parent in all
instances shall be responsible for directing and controlling the settlement of,
or defense against, such action. Parent may settle, compromise or defend such
Asserted Liability in the exercise of its reasonable discretion at the expense
of Company Members and Agent shall promptly reimburse Parent for the amount of
all reasonable costs and expenses incurred by

48



--------------------------------------------------------------------------------



 



Exhibit 10.44

Parent in connection with the settlement of or defense against the Asserted
Liability to the extent and as provided in Section 8.1(a), including its
selection of counsel; provided, however, that if Parent settles an action
related to a Provider dispute over the objection of Agent, Parent will pay Agent
for the benefit of Company Members 25% of the difference between the amount at
which Agent reasonably believes the matter could be timely settled and the
actual settlement amount. If no settlement of the Asserted Liability is entered
into, Escrow Agent shall promptly reimburse Parent for the amount of any
judgment rendered with respect to such Asserted Liability and all related, bona
fide and reasonable expenses incurred by Parent in defense against such action
to the extent recoverable under Section 8.1(a).

          (b) Superior Claim Matters; and other Indemnification Matters. If any
action either (i) is related to a Superior Claim Matter or (ii) for which Parent
would be the Indemnifying Party, is brought against the Indemnitee and it
notifies the Indemnifying Party of the commencement thereof, the Indemnifying
Party shall, upon providing prompt written notification thereof within three
days of receipt of any notice to the Indemnitee, be entitled to participate
therein and, to the extent that it wishes, to assume the defense thereof, with
counsel reasonably satisfactory to the Indemnitee. After notice from the
Indemnifying Party to the Indemnitee of such election to so assume the defense
thereof, the Indemnifying Party shall not be liable to the Indemnitee for any
legal expenses of other counsel or any other expenses subsequently incurred by
the Indemnitee in connection with the defense thereof and the Indemnitee agrees
to cooperate fully with the Indemnifying Party and its counsel in the defense
against any such Asserted Liability. The Indemnitee shall have the right to
participate, at its own expense, in the defense of such Asserted Liability
provided that the Indemnifying Party in all instances shall be responsible for
directing and controlling the settlement of, or defense against, such action. If
the Indemnifying Party elects not to undertake to settle or defend against the
Asserted Liability, fails to notify the Indemnitee of its election as herein
provided, or does not accept its obligation to indemnify under this Agreement,
the Indemnitee may settle, compromise or defend such Asserted Liability in the
exercise of its exclusive discretion at the expense of the Indemnifying Party
and the Indemnifying Party shall promptly reimburse the Indemnitee for the
amount of all reasonable costs and expenses incurred by the Indemnitee in
connection with the settlement of or defense against the Asserted Liability to
the extent provided in Section 8.1(a) or 8.1(b), as the case may be, including
its selection of counsel. If no settlement of the Asserted Liability is entered
into, the Indemnifying Party shall promptly reimburse the Indemnitee for the
amount of any judgment rendered with respect to such Asserted Liability and all
related, bona fide and reasonable expenses incurred by the Indemnitee in defense
against such action to the extent recoverable under Section 8.1(a) or 8.1(b) as
the case may be. Except as specified herein, in no event shall an Indemnifying
Party be liable for any settlement effected without its consent, which will not
be unreasonably withheld.

          (c) Other Matters. Neither the Indemnifying Party nor the Indemnitee
shall, in the defense of any Asserted Liability, consent to entry of any
judgment or enter into any settlement agreement, except with the written consent
of the other party, which does not include as an unconditional term thereof the
giving by the claimant or the plaintiff to both the Indemnitee and the
Indemnifying Party of a release from all liability in respect of such Asserted
Liability. The Indemnifying Party and the Indemnitee shall each use all
commercially reasonable efforts to cooperate with each other in connection with
the settlement of, or the defense against, any

49



--------------------------------------------------------------------------------



 



Exhibit 10.44

Asserted Liability and make available to the other all books, records and other
documents within its control that are reasonably necessary or appropriate for
such defense. Notwithstanding anything contained in this Agreement the
Indemnitee shall have the right to pay or settle at any time any Asserted
Liability, provided that (as a result thereof, and except where the Indemnifying
Party elects not to undertake to settle or defend against the Asserted
Liability, fails to notify the Indemnitee of its election, or does not accept
its obligation to indemnify under this Agreement) the Indemnitee shall also be
deemed to have waived any right to indemnification therefore by the Indemnifying
Party. Notwithstanding anything to the contrary contained in any Transaction
document, all claims against Company Members and/or the Company for breach of
representations, warranties or covenants under any of the Transaction Documents
shall be asserted, if at all, exclusively as claims for indemnity under this
Article VIII, regardless of whether the claim is stated as a breach of
representation, warranty or covenant or otherwise.

     Section 8.4 Payment of Losses. The Indemnifying Party hereby agrees to pay
the amount of established Losses within 30 days after the establishment thereof.
The amount of established Losses shall be paid in cash or, as applicable, from
the Escrow Account. Any amounts not paid by the Indemnifying Party when due
under this Section shall bear interest from and after the due date thereof until
the date paid at a rate equal to the lesser of: (a) 12% per annum and (b) the
highest legal rate permitted by applicable law.

ARTICLE IX
CONDITIONS

     Section 9.1 Conditions to Each Party’s Obligation to Effect the Closing.
The obligations of Company Members and the Company, on the one hand, and Buyer
and Parent, on the other hand, to consummate the Closing are subject to the
satisfaction (or, if permissible, waiver by the party for whose benefit such
conditions exist) of the following conditions:

          (a) no court, arbitrator or Governmental Entity shall have issued any
order, decree or ruling, or taken any other action permanently restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final, and non-appealable;

          (b) all applicable waiting periods (and any extensions thereof) under
the HSR Act shall have expired or otherwise been terminated;

          (c) The Company and Buyer shall have executed and delivered the
Certificate of Merger to the Department of State at least five Business Days in
advance of Closing with a requested Statutory Effective Date of the Closing
Date; and

          (d) all other authorizations, approvals or consents of Governmental
Entities required to permit the consummation of the Transaction shall have been
obtained and be in full force and effect, including, the consent of DOH to the
transfer of control of the Company and the distribution by the Company to
Company Members of any excess funds and other assets without an obligation on
Buyer or Parent to restore and replenish any funds or other assets to the

50



--------------------------------------------------------------------------------



 



Exhibit 10.44

Company after the Closing Date and the Company shall not be required to maintain
a statutory deposit or net worth greater than that which exists for the Company
at the Effective Time except as provided in this Agreement.

     Section 9.2 Conditions to the Obligations of Buyer and Parent. The
obligations of Buyer and Parent to consummate the Transaction are subject to the
satisfaction (or waiver in whole or in part by Buyer and Parent) of the
following further conditions:

          (a) Delivery of Documents.

               (i) Each of the following conditions shall have been satisfied
and Buyer shall have received a certificate from each of Company Members and the
Company dated as of the Closing Date, certifying to such:

                    (A) Each of the representations and warranties of such
Company Member or the Company, as applicable, shall be true and accurate in all
material respects as of the date hereof and as of the Closing Date as if made at
and as of such time (other than those representations and warranties that
address matters only as of a particular date or only with respect to a specific
period of time which need to be true and accurate only as of such date or with
respect to such period, and giving effect to all limitations as to “materiality”
and “Material Adverse Effect” set forth in such representations and warranties);
and

                    (B) Such Company Member or the Company, as applicable, has
performed and complied in all material respects with all of the terms,
covenants, agreements, undertakings, acts, conditions and obligations hereunder
required to be performed or complied with by it at or before the Closing Date.

               (ii) Buyer shall have received a certificate from the Company and
each entity Company Member signed by its Secretary or other proper officer or
manager and dated the Closing Date, certifying as to the person executing this
Agreement on behalf of the Company that (a) such person is an officer thereof
holding the office or offices specified therein, (b) that the signature of each
such person set forth on such certificate is his or her genuine signature and
(c) such person is duly authorized to execute this Agreement.

               (iii) Except as provided in Article VII above, Buyer shall have
received duly executed resignations from all of the Company’s managers effective
as of the Closing Date.

               (iv) Buyer shall have received from counsel to the Company an
opinion in form and substance as set forth in Exhibit E, addressed to Buyer and
dated as of the Closing Date.

               (v) The Company shall have delivered to Escrow Agent funds as set
forth in Section 2.5(d) and Agent and Escrow Agent shall have executed and
delivered to Buyer the Escrow Agreement in the form attached as Exhibit B.

               (vi) Buyer and Parent shall have received a Member’s Closing
Acknowledgment and Release from each Company Member and, where necessitated by

51



--------------------------------------------------------------------------------



 



Exhibit 10.44

applicable state law, the spouse of each Company Member, if any, in the form
attached hereto as Exhibit G executed in such Company Member’s or, as
applicable, such spouse’s individual capacity.

               (vii) Buyer and Parent shall receive for cancellation from
Signing Members certificates for the Membership Interests.

               (viii) Buyer and Parent shall have received duly executed copies
of the Company Members’ Agent Agreement signed by all Signing Members.

               (ix) Buyer and Parent shall have received the Company Members’
Agent Agreement executed by each of the Company’s Members and the Agent they
appoint. The same Agent shall be appointed for all Company Members.

               (x) The Company or Agent shall have delivered to Buyer or Parent
such other Closing documents as Buyer or Parent may reasonably request.

          (b) Consent and Approvals.

               (i) Any required consents or approvals as set forth in the
Company Disclosure Schedule of parties to the Material Agreements with respect
to the Merger of the Company shall have been obtained; provided, however, the
Company need only use best efforts to obtain landlord estoppel certificates with
respect to the Real Property.

               (ii) There shall not have occurred any event or occurrence and
there shall not have occurred or been initiated any regulatory change that is
reasonably likely to have a Material Adverse Effect on the Company, the Business
or the Assets after Closing.

          (c) All Company Members shall be Signing Members or Dissenting
Members.

     Section 9.3 Conditions to the Obligations of Company and Company Members.
The obligations of the Company and Company Members to consummate the
transactions contemplated hereby are subject to the satisfaction (or waiver in
whole or in part by Company Members) of the following conditions:

          (a) Each of the following conditions shall have been satisfied and
Agent and the Company shall have received a certificate signed by an executive
officer of Buyer, dated as of the Closing Date, certifying to such:

               (i) Each of the representations and warranties of Buyer and
Parent shall be true and accurate in all material respects as of the date hereof
and as of the Closing Date as if made at and as of such time (other than those
representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time which need to be true and
accurate only as of such date or with respect to such period, and giving effect
to all limitations as “materiality” and “Material Adverse Effect” set forth in
such representations and warranties); and

52



--------------------------------------------------------------------------------



 



Exhibit 10.44

               (ii) Buyer and Parent shall have performed and complied with in
all material respects all of the terms, covenants, agreements, undertakings,
acts, conditions and obligations hereunder required to be performed or complied
with by Buyer and Parent at or before the Closing Date.

          (b) Agent shall have received a certificate from each of Buyer and
Parent, signed by its Secretary and dated as of the Closing Date, certifying as
to the person executing this Agreement on behalf of Buyer or Parent, as
applicable, and providing with respect to the certificate referred to in
Section 9.2(a)(ii) that (a) such person is an officer thereof holding the office
or offices specified therein, (b) the signature of each such person set forth on
such certificate is his or her genuine signature, and (c) such person is duly
authorized to execute this Agreement.

          (c) Parent shall have paid to Agent the Closing Cash Amount less
Dissenters’ Withhold Amount, if any, and to Escrow Agent the Dissenters’
Withhold Amount in the manner specified in Section 2.2(a)(ii) of this Agreement.

          (d) The Parent and Escrow Agent shall have executed and delivered to
Agent the Escrow Agreement substantially in the form attached as Exhibit B.

          (e) Company Members and the Company shall have received from counsel
to Buyer and Parent an opinion in form and substance as set forth in Exhibit F,
addressed to Company Members and dated as of the Closing Date.

ARTICLE X
TERMINATION

     Section 10.1 Termination. Anything herein or elsewhere to the contrary
notwithstanding, this Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time before the Closing Date:

          (a) by the mutual written consent of the Company and Buyer; or

          (b) by either the Company or Buyer:

               (i) if the Closing shall not have occurred on or before April 30,
2005; provided, however, that the right to terminate this Agreement under this
Section 10.1(b)(i) shall not be available to any party whose failure to fulfill
any obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before such date, or

               (ii) if any Governmental Entity shall have issued an order,
decree or ruling or taken any other action (which order, decree, ruling or other
action the parties shall use commercially reasonable efforts to have removed or
vacated), in each case permanently

53



--------------------------------------------------------------------------------



 



Exhibit 10.44

restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, and such order, decree, ruling or other action shall have become
final and non-appealable; or

          (c) by the Company if Buyer (x) breaches or fails in any material
respect to perform or comply with any of its covenants and agreements contained
herein or (y) breaches its representations and warranties in any respect and
such breach results in or reasonably could be expected to result in a Material
Adverse Effect in each case such that the conditions set forth in Section 9.1 or
Section 9.3 would not be satisfied; provided, however, that if any such breach
is curable by Buyer through the exercise of Buyer’s commercially reasonable
efforts then for so long as Buyer shall be so using such efforts to cure such
breach, Company Members shall not terminate this Agreement pursuant to this
Section 10.1(c) except as permitted by Section 10.1(b)(i); or

          (d) by Buyer if the Company or a Company Member (x) breaches or fails
in any material respect to perform or comply with any of its covenants and
agreements contained herein or (y) breaches its representations and warranties
in any respect and, in either case, such breach results in or reasonably could
be expected to result in a Material Adverse Effect, in each case such that the
conditions set forth in Section 9.1 or Section 9.2 would not be satisfied;
provided, however, that if any such breach is curable by Company Members through
the exercise of Company Members’ commercially reasonable efforts then for so
long as Company Members shall be so using such efforts to cure such breach,
Buyer shall not terminate this Agreement pursuant to this Section 10.1(d) except
as permitted by Section 10.1(b)(i).

     Section 10.2 Procedure and Effect of Termination. On the termination and
abandonment of this Agreement by the Company or Buyer pursuant to Section 10.1,
written notice thereof shall be given to the other party. If the transactions
contemplated by this Agreement are terminated as provided herein and pursuant to
Section 10.1:

          (a) each party will return all documents, work papers and other
material of any other party relating to the transactions contemplated hereby,
whether so obtained before or after the execution hereof, to the party
furnishing the same;

          (b) all confidential information received by either party with respect
to the business of any other party or its subsidiaries or Affiliates shall be
treated in accordance with the provisions of the Confidentiality Agreement,
which shall survive the termination of this Agreement;

          (c) neither party will have any liability under this Agreement to the
other except (i) as stated in subparagraphs (a) and (b) of this Section 10.2;
(ii) for any willful breach of any provision of this Agreement; and (iii) as
provided in the Confidentiality Agreement; and

          (d) if neither Buyer nor the Company is in breach of any material
provision of this Agreement, this Agreement shall be void and shall no longer be
of any force or effect.

54



--------------------------------------------------------------------------------



 



Exhibit 10.44

ARTICLE XI
MISCELLANEOUS

     Section 11.1 Governing Law and Consent to Jurisdiction.

          (a) This Agreement will be governed in all respects, including
validity, interpretation and effect, by the laws of the State of New York
(irrespective of its choice of law principles) applicable to contracts executed
and to be performed wholly within such state.

          (b) Subject to the arbitration provisions of Section 11.2 below, each
of the parties hereto (i) irrevocably submits to the exclusive jurisdiction of
the courts of the State of New York, specifically the Supreme Court of the
County of New York (and the courts having jurisdiction over appeals therefrom)
in respect of the Transaction, (ii) agrees that it will not attempt to deny or
defeat the jurisdiction of such courts by motion or other request for leave from
any such court, (iii) waives any claim that such proceedings have been brought
in an inconvenient forum, and (iv) agrees that it will not bring any action
relating to this Agreement in any court other than a New York state court,
located in the County of New York.

     Section 11.2 Dispute Resolution.

          (a) Agreement to Arbitrate. Except as provided in Sections 2.2(d),
2.2(e) and 2.3(b), and except where injunctive relief is reasonably necessary to
prevent immediate damage to the aggrieved party, in a dispute between the
parties relating to this Agreement, the parties agree to utilize the arbitration
procedure specified in this Section; provided, however, that in the event of a
purported breach of the Agreement, the injured party shall provide notice to the
breaching party and allow a period of 20 days to cure the breach prior to
initiating arbitration

          (b) Initial Notice; Attempted Settlement. A party seeking to initiate
an arbitration proceeding shall give written notice (the “Initial Notice”) to
the other party describing briefly the nature of its dispute and its claim and
identifying an individual with authority to settle such dispute on its behalf
(the “Settlement Agent”). The party receiving such notice shall have ten
(10) days within which to designate its own Settlement Agent. The Settlement
Agents shall make such investigations as they deem appropriate and thereafter
promptly shall commence discussions concerning resolution of such dispute.

          (c) Selection of Arbitrator. If the dispute has not been resolved
within the later of (i) 15 days from the date of designation of a Settlement
Agent by the party receiving the Initial Notice or (ii) 25 days from the giving
of the Initial Notice, it shall be submitted to a panel of arbitrators (the
“Arbitrators”), one chosen by each of the parties. Unless otherwise agreed by
the parties, the Arbitrators shall hold a hearing in New York, New York pursuant
to the then current Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) within 30 days after their selection by the parties, in
advance of which the parties shall submit whatever information they deem
appropriate to the Arbitrators for review. The Arbitrators may allow discovery
on such terms as the Arbitrators determine necessary or appropriate for a proper
decision. At the hearing held by the Arbitrators, each party shall have the
opportunity to present its position with respect to the dispute. The Arbitrators
shall thereafter render their opinion within 15 days of such hearing. If the two
Arbitrators cannot reach a decision, they shall mutually pick a third arbitrator
who shall resolve the dispute.

55



--------------------------------------------------------------------------------



 



Exhibit 10.44

          (d) Cure of Breach. For purposes of this Section, if a dispute is
based on the breach of any representation, warranty, covenant, obligation or any
other agreement contained herein, and such breach is cured to the actual
knowledge of the party giving the Initial Notice within 15 days from the date of
designation of a Settlement Agent by the party receiving the Initial Notice, the
party giving the Initial Notice shall withdraw or shall be liable for the costs
of any arbitration that results in a finding that such cure has occurred.

          (e) Arbitrators’ Award. The opinions and recommendations of the
Arbitrators shall be binding on the parties and judgment upon the award rendered
by the Arbitrators may be entered in any court having jurisdiction thereof,
provided, however, that expenses and attorney fees may only be awarded to a
party upon a finding of bad faith by the other party. In no event may the
Arbitrators award exceed the limits of liability set forth in Article VIII.

     Section 11.3 Amendment and Modification. Subject to applicable law, this
Agreement may be amended, modified and supplemented in any and all respects only
by written agreement of the parties at any time before the Closing Date with
respect to any of the terms contained herein.

     Section 11.4 Notices. All notices, consents and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a) on
the Business Day (or the next succeeding Business Day if the date of delivery is
not a Business Day) when delivered by hand or by Federal Express, UPS or a
similar commercial overnight courier with provisions for a receipt; (b) five
days after being deposited in any United States Post Office postage prepaid,
registered or certified mail; or (c) on the Business Day (or the next succeeding
Business Day if the date of delivery is not a Business Day) when successfully
transmitted by telecopier (with a confirming copy of such communication to be
sent as provided in clauses (a) or (b) above), to the receiving party at the
address or telecopier number set forth below (or at such other address or
telecopier number for a party as shall be specified by like notice); provided,
however that any notice of change of address or telecopier number shall be
effective only upon receipt:

             
 
  (a)   if to Buyer or Parent, to:
 
           

          AMERIGROUP Corporation

          4425 Corporation Lane, Suite 300

          Virginia Beach, VA 23462

          Telephone: (757) 490-6900

          Telecopy No.: (757) 557-6743

          Attention: General Counsel

56



--------------------------------------------------------------------------------



 



Exhibit 10.44

             

          with a copy (which shall not constitute notice) to:
 
           

          Williams Mullen, A Professional Corporation

          222 Central Park Avenue, Suite 1700

          Virginia Beach, VA 23462

          Telephone: (757) 499-8800

          Telecopy No: (757) 473-0395

          Attention: Thomas R. Frantz, Esq.
 
           

  (b)        
 
           

      (i)   If to the Company, to:

          Careplus, LLC

          260 West 31st Street

          New York, NY 10001

          Attention: President
 
           

      (ii)   if to Company Members, to:
 
           

          Joseph Zappala, Agent

          c/o CarePlus, LLC

          260 West 31st Street

          New York, New York 10001

          Telephone: (212) 563-5570

          Telecopy: (212) 563-5975
 
           

          with a copy with respect to (i) and (ii) above (which

          shall not constitute notice) to:

          Greenberg Traurig, LLP

          54 State Street, 6th Floor

          Albany, New York 12207

          Telephone: (518) 689-1400

          Telecopy: (518) 689-1499

          Attention: Harold N. Iselin, Esq.
 
           

          and
 
           

          Kurzman Eisenberg Corbin Lever & Goodman, LLP

          One North Broadway, 10th Floor

          White Plains, New York 10601

          Telephone: (914) 993-6051

          Telecopy: (914) 285-9855

          Attention: Stephen R. Levy, Esq.

57



--------------------------------------------------------------------------------



 



Exhibit 10.44

     Section 11.5 Interpretation.

          (a) The words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and references
to article, section, paragraph, exhibit and schedule are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified. The words describing the singular number shall include the plural and
vice versa, and words denoting any genders shall include all genders. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The parties
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

          (b) The Company Disclosure Schedule and the other schedules hereto
shall be construed with and as an integral part of this Agreement as if the same
had been set forth verbatim herein. Any matter disclosed pursuant to any
schedule shall be deemed to be disclosed for the purpose indicated on such
schedule, but such disclosure shall not be deemed to be an admission or
representation as to the materiality of the item so disclosed.

          (c) Headings are for convenience of the parties only and shall be
given no substantive or interpretative effect whatsoever.

     Section 11.6 Counterparts. This Agreement may be executed in multiple
counterparts, each of which when executed and delivered shall be deemed an
original, and all of which shall together be considered one and the same
agreement.

     Section 11.7 Entire Agreements; Third Party Beneficiaries. This Agreement
and the Schedules hereto, and the Ancillary Agreements and the Confidentiality
Agreement (i) constitute the entire agreement of the parties and supersede all
prior negotiations, discussions, disclosures, representations and warranties,
agreements and understandings, if any, both written and oral, among the parties
with respect to the subject matter hereof; and (ii) except as specifically
provided herein, is not intended to nor shall it confer, upon any Person other
than the parties hereto and their successors and permitted assigns any rights,
benefits, claims, or remedies hereunder.

     Section 11.8 Partial Invalidity. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but in case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable, this Agreement shall be construed as if such illegal or
unenforceable provision or provisions had never been contained in this Agreement
unless the deletion of such provision or provisions would result in such a
material change as to cause completion of the transactions contemplated hereby
to be unreasonable.

58



--------------------------------------------------------------------------------



 



Exhibit 10.44

     Section 11.9 Service of Process. Each party irrevocably consents to the
service of process outside the territorial jurisdiction of the courts referred
to in Section 11.1 hereof in any such action or proceeding by having copies
thereof mailed by registered United States mail, postage prepaid, return receipt
requested, to its address as specified in or pursuant to Section 11.4 hereof.
However, the foregoing shall not limit the right of a party to effect service of
process on the other party by any other legally available method.

     Section 11.10 Specific Performance. Each party acknowledges and agrees that
in the event of any breach of this Agreement each non-breaching party would be
irreparably and immediately harmed and could not be made whole by monetary
damages. It is accordingly agreed that the parties will (a) waive, in any action
for specific performance, the defense of adequacy of a remedy at law, and (b) be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to compel specific performance of this Agreement in any action
instituted in accordance with Section 11.2.

     Section 11.11 Assignment; Binding Agreement. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned, in whole or
in part, by either party (whether by operation of law or otherwise) without the
prior written consent of the other party. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective permitted successors and assigns.

     Section 11.12 Expenses.

          (a) Except as otherwise provided herein, all costs and expenses
incurred in connection with the transactions contemplated by this Agreement and
the consummation of the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses, whether or not the transactions
contemplated hereby are consummated.

          (b) The Company shall be responsible for all costs and expenses
associated with all Provider and Member communications and materials sent by
either the Company or Buyer, which costs and expense shall be paid before the
Closing or appropriately reserved for on the Closing Balance Sheet. Company
Members shall be responsible for all legal expenses of Company Members incurred
in connection with the transactions contemplated by this Agreement, and all
costs associated with the Company’s obligation to pay Banc of America Securities
for underwriting and investment services.

          (c) The filing fees required under the HSR Act shall be shared 50% by
Company Members and 50% by Buyer, and Agent shall deduct Company Members’ share
from the Closing Cash Amount at Closing.

     Section 11.13 Waivers. Except as otherwise provided in this Agreement, any
failure of either party to comply with any obligation, covenant, agreement or
condition herein may, to the extent permitted by applicable law, be waived by
the party or parties entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

59



--------------------------------------------------------------------------------



 



Exhibit 10.44

     Section 11.14 No Double Recovery. Notwithstanding anything herein to the
contrary, no party shall be entitled to indemnification or reimbursement under
any provision of this Agreement for any amount to the extent such party has been
indemnified or reimbursed for such amount under any other provision of this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

60



--------------------------------------------------------------------------------



 



Exhibit 10.44

     IN WITNESS WHEREOF, the parties hereto have caused this Merger Agreement to
be signed by their respective officers thereunto duly authorized as of the date
first written above.

         
COMPANY MEMBERS:
       
 
       

 

--------------------------------------------------------------------------------

      KARIN AJMANI – as to Section 6.15
 
       

 

--------------------------------------------------------------------------------

      JOSEPH ZAPPALA – as to Section 6.15
 
        COMPANY:   CAREPLUS, LLC
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Name:

      Title:
 
        BUYER:   AMERIGROUP ACQUISITION CORP., a New York corporation
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Name: Stanley F. Baldwin

      Title: Executive Vice President
 
        PARENT:   AMERIGROUP CORPORATION, a Delaware corporation
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Name: Stanley F. Baldwin

      Title: Executive Vice President

61



--------------------------------------------------------------------------------



 



Exhibit 10.44

EXHIBIT A

COMPANY MEMBERS

Karin Ajmani
Breindy Melnicke
Joseph Zappala
John Moore
Catherine Muhly
Jerome V. Ansel
Yitzchok (Isaac) Schwartz
Leiser Capital, L.L.C.
Leiser 2, LLC
Karen Chobor Lawson
John Moore Industries Inc.
Leon Kraus
Isaac Litchfield
Sandra Tenzer
Moses Werzberger
Steve Slobodski

62